 



Exhibit (10)(ii)

CONFORMED COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

dated as of

November 6, 2001

among

AMERICAN STANDARD COMPANIES INC.

AMERICAN STANDARD INC.

AMERICAN STANDARD INTERNATIONAL INC.

The Borrowing Subsidiaries Party Hereto

The Lenders Party Hereto

and

THE CHASE MANHATTAN BANK,
as Administrative Agent and Swingline Lender

BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
DEUTSCHE BANK AG
as Syndication Agents

THE INDUSTRIAL BANK OF JAPAN TRUST COMPANY,
LLOYDS TSB BANK PLC
as Documentation Agents



--------------------------------------------------------------------------------



JP MORGAN,
as Advisor, Lead Arranger and Book Manager



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                                              Page                    

--------------------------------------------------------------------------------

           
ARTICLE I
                   
Definitions
              SECTION 1.01.  
Defined Terms
    1   SECTION 1.02.  
Classification of Loans and Borrowings
    19   SECTION 1.03.  
Terms Generally
    19   SECTION 1.04.  
Accounting Terms; GAAP
    19                    
ARTICLE II
                   
The Credits
              SECTION 2.01.  
Commitments
    20   SECTION 2.02.  
Loans and Borrowings
    20   SECTION 2.03.  
Requests for Revolving Borrowings
    21   SECTION 2.04.  
Competitive Bid Procedure
    22   SECTION 2.05.  
Swingline Loans
    24   SECTION 2.06.  
Funding of Borrowings
    25   SECTION 2.07.  
Interest Elections
    25   SECTION 2.08.  
Termination and Reduction of Commitments
    26   SECTION 2.09.  
Repayment of Loans; Evidence of Debt; Term-Out Election
    27   SECTION 2.10.  
Prepayment of Loans
    28   SECTION 2.11.  
Fees
    28   SECTION 2.12.  
Interest
    29   SECTION 2.13.  
Alternate Rate of Interest
    30   SECTION 2.14.  
Increased Costs
    30   SECTION 2.15.  
Break Funding Payments
    32   SECTION 2.16.  
Taxes
    32   SECTION 2.17.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    33   SECTION 2.18.  
Mitigation Obligations; Replacement of Lenders
    35   SECTION 2.19.  
Borrowing Subsidiaries
    35                    
ARTICLE III
                   
Representations and Warranties
              SECTION 3.01.  
Organization and Qualification
    36   SECTION 3.02.  
Corporate Authority and Validity of Obligations
    36   SECTION 3.03.  
Margin Stock
    37   SECTION 3.04.  
Financial Reports
    37  



--------------------------------------------------------------------------------



 



2

                          SECTION 3.05.  
No Material Adverse Effect
    37   SECTION 3.06.  
Litigation
    37   SECTION 3.07.  
Tax Returns
    37   SECTION 3.08.  
Approvals
    38   SECTION 3.09.  
ERISA
    38   SECTION 3.10.  
Environmental Matters
    38   SECTION 3.11.  
Properties
    38   SECTION 3.12.  
Compliance with Laws
    38   SECTION 3.13.  
Investment and Holding Company Status
    38   SECTION 3.14.  
Disclosure
    39                    
ARTICLE IV
                   
Conditions
        SECTION 4.01.  
Effective Date
    39   SECTION 4.02.  
Each Borrowing
    40   SECTION 4.03.  
Initial Borrowing by each Borrowing Subsidiary
    41                    
ARTICLE V
                   
Affirmative Covenants
              SECTION 5.01.  
Corporate Existence
    41   SECTION 5.02.  
Maintenance of Properties
    41   SECTION 5.03.  
Taxes
    41   SECTION 5.04.  
Insurance
    42   SECTION 5.05.  
Financial Reports and Other Information
    42   SECTION 5.06.  
Books and Records; Inspection Rights
    44   SECTION 5.07.  
Compliance with Laws
    44   SECTION 5.08.  
Guarantee Requirement
    44   SECTION 5.09.  
Material Subsidiaries
    44                    
ARTICLE VI
                   
Negative Covenants
              SECTION 6.01.  
Priority Indebtedness
    45   SECTION 6.02.  
Liens
    45   SECTION 6.03.  
Sale-Leaseback Transactions
    47   SECTION 6.04.  
Subsidiary Indebtedness
    48   SECTION 6.05.  
Fundamental Changes
    49   SECTION 6.06.  
Investments, Loans and Advances
    49   SECTION 6.07.  
Junior Payments
    50   SECTION 6.08.  
Use of Proceeds
    50   SECTION 6.09.  
Ratio of Consolidated Total Debt to Consolidated EBITDA
    50   SECTION 6.10.  
Ratio of Consolidated Free Cash Flow to Consolidated Interest Expense
    50  



--------------------------------------------------------------------------------



 



3

                                           
ARTICLE VII
                   
Events of Default
    51                    
ARTICLE VIII
                   
The Administrative Agent
    53                    
ARTICLE IX
                   
Guarantee
    55                    
ARTICLE X
                   
Miscellaneous
              SECTION 10.01.    
Notices
    57   SECTION 10.02.    
Waivers; Amendments
    57   SECTION 10.03.    
Expenses; Indemnity; Damage Waiver
    58   SECTION 10.04.    
Successors and Assigns
    60   SECTION 10.05.    
Survival
    62   SECTION 10.06.    
Counterparts; Integration; Effectiveness
    63   SECTION 10.07.    
Severability
    63   SECTION 10.08.    
Right of Setoff
    63   SECTION 10.09.    
Governing Law; Jurisdiction; Consent to Service of Process
    63   SECTION 10.10.    
WAIVER OF JURY TRIAL
    64   SECTION 10.11.    
Headings
    64   SECTION 10.12.    
Confidentiality
    64   SECTION 10.13.    
Interest Rate Limitation
    65   SECTION 10.14.    
Release of Guarantees; Termination of Certain Covenants and Subsidiary Guarantee
Agreement
    65  

SCHEDULES

          Schedule 1.01   —   Initial Material Subsidiaries Schedule 2.01   —  
Commitments Schedule 2.17   —   Payment Accounts Schedule 3.06   —   Litigation
Schedule 3.10   —   Environmental Matters



--------------------------------------------------------------------------------



 



4



          Schedule 6.02   —   Existing Liens Schedule 6.03   —   Existing
Sale-Leaseback Transactions Schedule 6.04   —   Existing Subsidiary Indebtedness

EXHIBITS:

          Exhibit A   —   Form of Assignment and Acceptance Exhibit B-1   —  
Form of Borrowing Subsidiary Agreement Exhibit B-2   —   Form of Borrowing
Subsidiary Termination Exhibit C   —   Reserve Costs Exhibit D-1   —   Form of
Opinion of Paul McGrath, General Counsel Exhibit D-2   —   Form of Opinion of
Cahill Gordon & Reindel, Counsel for the Borrowers Exhibit E   —   Form of
Compliance Certificate Exhibit F   —   Form of Note Exhibit G   —   Form of
Subsidiary Guarantee Agreement Exhibit H   —   Form of Indemnity, Subrogation
and Contribution Agreement



--------------------------------------------------------------------------------



 



 



  364-DAY CREDIT AGREEMENT dated as of November 6, 2001, among AMERICAN STANDARD
COMPANIES INC., a Delaware corporation (“Holdings”); AMERICAN STANDARD INC., a
Delaware corporation (the “Company”); AMERICAN STANDARD INTERNATIONAL INC., a
Delaware corporation (“ASII”); the BORROWING SUBSIDIARIES from time to time
party hereto (the “Borrowing Subsidiaries”, and, together with the Company and
ASII, the “Borrowers”); the LENDERS from time to time party hereto; THE CHASE
MANHATTAN BANK, as Administrative Agent and as Swingline Lender; BANK OF
AMERICA, N.A., CITIBANK, N.A. and DEUTSCHE BANK AG, as Syndication Agents; and
THE INDUSTRIAL BANK OF JAPAN TRUST COMPANY and LLOYDS TSB BANK PLC, as
Documentation Agents.

                  The Borrowers have requested the Lenders (such term and each
other capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) to extend credit in the form of (a) Commitments
under which the Borrowers may obtain Loans in US Dollars in an aggregate
principal amount at any one time outstanding not in excess of US$300,000,000 and
(b) Swingline Loans in US Dollars in an aggregate principal amount at any time
outstanding not in excess of US$50,000,000. The Borrowers have also requested
the Lenders to provide a procedure pursuant to which the Borrowers may invite
the Lenders to bid on an uncommitted basis on short-term Loans to the Borrowers.
The proceeds of Borrowings hereunder on the Effective Date are to be used to
refinance existing Indebtedness of the Borrowers under the Existing Credit
Agreement; proceeds of subsequent Borrowings hereunder are to be used for
working capital and for general corporate purposes.

                  The Lenders are willing to establish the credit facilities
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

                  SECTION 1.01. Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

                  “ABR”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

                  “Administrative Agent” means The Chase Manhattan Bank, in its
capacity as administrative agent for the Lenders hereunder, or any successor
thereto appointed in accordance with Article VIII.

                  “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

                  “Affiliate” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

                  “Alternate Base Rate” means, for any day, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of



--------------------------------------------------------------------------------



 



2

1%. Any change in the Alternate Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate, or the Federal Funds Effective
Rate, respectively.

                  “Applicable Percentage” means, with respect to any Lender, the
percentage of the aggregate Commitments represented by the aggregate amount of
such Lender’s Commitments. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

                  “Applicable Rate” means, for any day, with respect to any
Eurocurrency Revolving Loan or ABR Loan or with respect to the facility fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee
Rate”, as the case may be, based upon the Index Ratings in effect on such date:

                          Index Ratings   Eurocurrency                
(S&P/Moody's)   Spread   ABR Spread   Facility Fee Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Category 1
A-/A3 or higher     0.400       0.000       0.100   Category 2
BBB+/Baa1     0.625       0.000       0.125   Category 3
BBB/Baa2     0.750       0.000       0.150   Category 4
BBB-/Baa3     1.075       0.075       0.175   Category 5
BB+/Ba1     1.300       0.300       0.200   Category 6
BB/Ba2 or lower     1.700       0.700       0.300  

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect an Index Rating as a result of any action or inaction on the part of
Holdings or any Subsidiary, then such rating agency shall be deemed to have
established an Index Rating in Category 6; (ii) if the Index Ratings established
or deemed to have been established by Moody’s and S&P shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings unless (A) one of the two ratings is two or more Categories lower
than the other and neither rating is in Category 6, in which case the Applicable
Rate shall be determined by reference to the Category next above that of the
lower of the two ratings or (B) either rating is or is deemed to be in Category
6, in which case the Applicable Rate shall be determined by reference to the
lower of the two ratings and (iii) if the Index Ratings established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to



--------------------------------------------------------------------------------



 



3

be in the business of rating corporate debt obligations, or if Moody’s or S&P
shall not have in effect an Index Rating other than as a result of any action or
inaction on the part of Holdings or any Subsidiary, the Borrower Agent and the
Administrative Agent, on behalf of the Lenders, shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

                  “ASII” has the meaning assigned to such term in the heading of
this Agreement.

                  “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent
and the Borrower Agent.

                  “Attributable Debt” means (a) with respect to any
Sale-Leaseback Transaction, the present value (discounted at the rate set forth
or implicit in the terms of the lease included in such Sale-Leaseback
Transaction, compounded semiannually) of the total obligations of the lessee for
rental payments (other than amounts required to be paid on account of taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights or
amounts related to contingent rents (such as those based on sales)) during the
remaining term of the lease included in such Sale-Leaseback Transaction
(including any period for which such lease has been extended). In the case of
any lease which is terminable by the lessee upon payment of a penalty, the
Attributable Debt shall be the lesser of the Attributable Debt determined
assuming termination upon the first date such lease may be terminated (in which
case the Attributable Debt shall also include the amount of the penalty, but no
rent shall be considered as required to be paid under such lease subsequent to
the first date upon which it may be so terminated) or the Attributable Debt
determined assuming no such termination, and (b) with respect to any Synthetic
Lease, on any date, the aggregate rental or similar payments, however
denominated, made or to be made under any Synthetic Lease during the fiscal year
in progress on such date multiplied by eight.

                  “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.

                  “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

                  “Borrower” means the Company, ASII or any Borrowing
Subsidiary.

                  “Borrower Agent” means Holdings, which for convenience shall
act on behalf of the Borrowers for purposes of giving and receiving certain
notices and taking certain other actions as more fully set forth herein.

                  “Borrowing” means (a) Revolving Loans of the same Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Competitive Loan or
group of Competitive Loans of the same Type and currency made on the same date
and as to which a single Interest Period is in effect or (c) a Swingline Loan.

                  “Borrowing Minimum” means US$5,000,000 (or, in the case of a
Swingline Borrowing, US$1,000,000).



--------------------------------------------------------------------------------



 



4

                  “Borrowing Multiple” means US$1,000,000.

                  “Borrowing Request” means a request by a Borrower for a
Revolving Borrowing in accordance with Section 2.03.

                  “Borrowing Subsidiary” means, at any time, each of the
Subsidiaries that (a) is named on the signature pages to this Agreement or
(b) has been designated as a Borrowing Subsidiary by the Borrower Agent pursuant
to Section 2.19, other than any such Subsidiary that has ceased to be a
Borrowing Subsidiary as provided in Section 2.19.

                  “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit B-1.

                  “Borrowing Subsidiary Termination” means a Borrowing
Subsidiary Termination substantially in the form of Exhibit B-2.

                  “Business Day” means any day that is not a Saturday or a
Sunday or a day on which commercial banks in New York City are authorized or
required by law to remain closed.

                  “Capital Lease”, as applied to any Person, means any lease of
any property (whether real, personal or mixed) by that Person as lessee which,
in accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

                  “Capital Lease Obligations” of any person means the
obligations of such person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
applied on a consistent basis and, for the purposes of this Agreement, the
amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP applied on a consistent basis.

                  “Cash Equivalents” means (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (b) investments in commercial paper maturing within
270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000 and
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above.

                  “Cash Pooling Arrangement” means an arrangement among a single
depository institution and two or more Non-US Subsidiaries involving the pooling
of cash deposits by such Non-US Subsidiaries for cash management purposes.

                  A “Change in Control” shall be deemed to have occurred if at
any time (a) any Person or group of Persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as



--------------------------------------------------------------------------------



 



5

amended, or the rules of the SEC thereunder) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) of 40% or more in voting power of the outstanding Voting Stock of Holdings,
(b) (i) fewer than 75% of the members of the Board of Directors of Holdings
shall be (x) individuals who are members of such Board of Directors on the date
hereof or (y) individuals whose nomination or election to such Board of
Directors was recommended or approved by a vote of at least 75% of the members
of the Board of Directors described in the preceding clause (x) or in this
clause (y), or (c) either the Company or ASII shall not be a Wholly Owned
Subsidiary of Holdings.

                  “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or by
any lending office of such Lender or by such Lender’s holding company, if any,
with any request, guideline or directive of any Governmental Authority made or
issued after the date of this Agreement, to the extent such request, guideline
or directive has the force of law or is of a type generally complied with by
financial institutions under the jurisdiction of such Governmental Authority.

                  “Chase” means The Chase Manhattan Bank and its successors.

                  “Class”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are
Revolving Loans, Competitive Loans or Swingline Loans.

                  “Class I Termination Condition” means that the Index Ratings
shall be at least Baa2 and BBB, respectively.

                  “Class II Termination Condition” means that the Index Ratings
shall be at least A3 and A-, respectively.

                  “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                  “Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans pursuant to Section 2.01(a)
and to acquire participations in Swingline Loans pursuant to Section 2.05,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of the Commitments on the date hereof is US$300,000,000.

                  “Commitment Termination Date” means November 5, 2002.

                  “Company” has the meaning assigned to such term in the heading
of this Agreement.

                  “Competitive Bid” means an offer by a Lender to make a
Competitive Loan in accordance with Section 2.04.

                  “Competitive Bid Rate” means, with respect to any Competitive
Bid, the Margin or the Fixed Rate, as applicable, offered by the Lender making
such Competitive Bid.



--------------------------------------------------------------------------------



 



6

                  “Competitive Bid Request” means a request by a Borrower for
Competitive Bids in accordance with Section 2.04.

                  “Competitive Loan” means a Loan made pursuant to Section 2.04.

                  “Competitive Loan Exposure” means, with respect to any Lender
at any time, the aggregate principal amount of the outstanding Competitive Loans
of such Lender.

                  “Consolidated Capital Expenditures” means, with respect to a
person, the capital expenditures of such person and its consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided, that in computing Consolidated Capital Expenditures for any period,
any capital expenditure shall be excluded to the extent the consideration for
such capital expenditure consisted of common stock of Holdings; provided further
that to the extent that GAAP changes after the date hereof to exclude Capital
Lease Obligations from Consolidated Capital Expenditures, such Capital Lease
Obligations will be included for purposes of calculating Consolidated Capital
Expenditures hereunder.

                  “Consolidated EBITDA” means, for any period, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period and (iv) any extraordinary or non-recurring non-cash charges for such
period related to plant closings or other restructurings of operations or to the
writedown of assets, and minus (b) without duplication and to the extent not
deducted in determining such Consolidated Net Income, (i) extraordinary gains
for such period and (ii) any amounts paid in cash in respect of extraordinary or
non-recurring non-cash charges during any earlier period related to plant
closings or other restructurings of operations or to the writedown of assets,
all determined on a consolidated basis in accordance with GAAP; provided that
for any period including a fiscal quarter during which an acquisition or a
divestiture was consummated outside of the ordinary course of business,
Consolidated EBITDA shall be determined on a pro forma basis as if such
acquisition or divestiture, as the case may be, had occurred at the beginning of
such period.

                  “Consolidated Free Cash Flow” means, for any period,
Consolidated EBITDA for such period minus Consolidated Capital Expenditures for
such period.

                  “Consolidated Interest Expense” means, with respect to any
Person, for any period for which such amount is being determined, total interest
expense (including that properly attributable to Capital Leases in accordance
with GAAP and amortization of debt discount and debt issuance costs) of such
Person and its consolidated Subsidiaries on a consolidated basis, including all
capitalized interest, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financings and net
costs under interest rate protection agreements (including amortization of
discount) all as determined on a consolidated basis in accordance with GAAP and,
to the extent Consolidated EBITDA for any period is determined on a pro forma
basis to reflect an acquisition or divestiture out of the ordinary course of
business, Consolidated Interest Expense shall be calculated on a pro forma basis
as if such acquisition or divestiture, as the case may be, had occurred at the
beginning of such period.

                  “Consolidated Net Income” means, with respect to any Person,
for any period, the net income or loss of such Person and its consolidated
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Holdings or any Subsidiary or the date that such Person’s
assets are acquired by Holdings or any Subsidiary.



--------------------------------------------------------------------------------



 



7

                  “Consolidated Net Tangible Assets” means, with respect to any
Person, the aggregate amount of assets of such Person (less applicable reserves
and other properly deductible items) after deducting therefrom (to the extent
otherwise included therein) (a) all current liabilities (other than Borrowings
under this Agreement or current maturities of long-term Indebtedness), and
(b) all goodwill, trade names, trademarks, patents, unamortized debt discount
and expense and other like intangibles, all as set forth on the books and
records of such Person and its consolidated Subsidiaries and computed in
accordance with GAAP.

                  “Consolidated Total Debt” means, for any Person, all
Indebtedness of such Person and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

                  “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

                  “Controlled Group” means all of a controlled group of
corporations and all trades and businesses (whether or not incorporated) under
common control that, together with Holdings or any of the Subsidiaries, are
treated as a single employer under Section 414 of the Code.

                  “Credit Documents” means this Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination, the Subsidiary
Guarantee Agreement, the Indemnity, Subrogation and Contribution Agreement and
each promissory note delivered pursuant to this Agreement, as such documents may
be amended, modified, supplemented or restated from time to time.

                  “Credit Event” means each Borrowing.

                  “Credit Parties” means Holdings, the Company, ASII, each
Borrowing Subsidiary and each Subsidiary Guarantor.

                  “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would become an
Event of Default.

                  “Designated Subsidiary” means the Company, ASII and each
Material Subsidiary that shall be a party to the Subsidiary Guarantee Agreement
and a Guarantor of all the Obligations.

                  “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).

                  “Environmental Laws” means all federal, state, local and
foreign statutes, laws (including common law), regulations, ordinances,
judgments, permits and other governmental rules or restrictions relating to
human health, safety (including occupational safety and health standards), and
protection of the environment or to emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into the environment,
including ambient air, surface or ground water, or land, or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the cleanup or other remediation thereof.

                  “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of Holdings or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Laws, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials,



--------------------------------------------------------------------------------



 



8

(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

                  “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.

                  “ERISA” has the meaning assigned to such term in Section 3.09.

                  “Eurocurrency”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the LIBO Rate.

                  “Event of Default” has the meaning assigned to such term in
Article VII.

                  “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Credit Party hereunder or under any other
Credit Document, (a) income, franchise or similar taxes (i) imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) imposed as a result of a present or
former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such recipient’s having executed, delivered or performed its obligations or
received a payment under, or enforced, any Credit Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of any
Lender, any withholding tax imposed by the United States of America or the
United Kingdom that is in effect and would apply to amounts payable by a
Borrower from an office within the United States of America or the United
Kingdom to a US Lending Office of such Lender at the time such Lender becomes a
Lender under this Agreement (or designates such US Lending Office) and (e) in
the case of any Lender, any withholding tax that is attributable to such
Lender’s failure to comply with Section 2.16(e); provided that in the case of
clauses (c) or (d) above, no withholding tax shall be an Excluded Tax if and to
the extent that a Lender (or its assignor, if any) shall have been entitled, at
the time it designates a new lending office (or at the time it acquires any
rights hereunder by assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 2.16.

                  “Existing Credit Agreement” means the Amended and Restated
Credit Agreement dated as of January 31, 1997, as amended, among Holdings, the
Company, ASII, the lenders party thereto and the agents party thereto.

                  “Federal Funds Effective Rate” means, for any day, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.



--------------------------------------------------------------------------------



 



9

                  “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
Holdings or the Company, as applicable.

                  “Five Year Credit Agreement” means the Company’s Five Year
Credit Agreement dated as of the date hereof.

                  “Fixed Rate” means, with respect to any Competitive Loan
(other than a Eurocurrency Competitive Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.

                  “Fixed Rate Loan” means a Competitive Loan bearing interest at
a Fixed Rate.

                  “Foreign Cash Equivalents” means (i) direct obligations issued
or unconditionally guaranteed by the government of the country in which any
Borrower is incorporated or has its principal place of business, or the
government of the country in which the Non-US Subsidiary investing therein is
incorporated or has its principal place of business, in each case having
maturities of not more than six months from the date of acquisition and (ii)
direct demand obligations of principal banking institutions located in any such
country.

                  “Foreign Lender” means, as to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

                  “GAAP” means generally accepted accounting principles in the
United States of America.

                  “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

                  “Guarantee” of or by any person means any obligation,
contingent or otherwise, of such person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that
the term Guarantee shall not include endorsements for collection or deposit, in
either case in the ordinary course of business. The amount of any Guarantee
shall be deemed to equal the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder); provided, however,
that the amount of any Guarantee that, by its terms, limits the amount payable
thereunder to a stated or determinable amount shall not exceed such stated or
determinable amount.

                  “Guarantee Requirement” means the requirement that the
Administrative Agent shall have received from each Material Subsidiary (other
than the Company and ASII) either (a) a counterpart of each of the Subsidiary
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement,



--------------------------------------------------------------------------------



 



10

duly executed and delivered on behalf of such Material Subsidiary, or (b) a
supplement to each such Agreement, in the form specified therein, duly executed
and delivered on behalf of such Material Subsidiary; provided that no Material
Subsidiary that is a Non-US Subsidiary will be required to guarantee (i) any
Obligations of any US Subsidiary or (ii) any Obligations of any Non-US
Subsidiary if the guarantee of such Obligations of such Non-US Subsidiary would
result in (A) any violation of any applicable law or any joint venture or
similar agreement with any Person other than Holdings or a Subsidiary, (B) any
liability on the part of the officers, directors or employees of such Material
Subsidiary, or (C) any adverse tax consequences (as determined by Holdings in
consultation with the Administrative Agent) for Holdings or any of its
Subsidiaries.

                  “Guarantor” means each of Holdings, the Company, ASII and each
Subsidiary that is, or is required to be, party to the Subsidiary Guarantee
Agreement.

                  “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Laws.

                  “Hedging Agreement” means any interest rate protection
agreement, foreign currency exchange agreement, currency swap agreement or other
interest or currency exchange rate hedging arrangement. The “principal amount”
of any Hedging Agreement of Holdings or any Subsidiary at any time shall be
deemed to be the aggregate amount at such time of the payments that would be
required to be made by Holdings or such Subsidiary in the event of any early
termination at such time of such Hedging Agreement.

                  “Holdings” has the meaning assigned to such term in the
heading of this Agreement.

                  “Incur” means create, incur, assume, Guarantee or otherwise
become responsible for, and“Incurred” and “Incurrence” shall have correlative
meanings.

                  “Indebtedness” of any person means, without duplication,
(a) all obligations of such person for money borrowed or raised, (b) all
obligations of such person (other than accounts payable and other similar items
arising in the ordinary course of business) for the deferred payment of the
purchase price of property or services which would appear as liabilities on a
balance sheet of such person, (c) all Capital Lease Obligations of such person,
(d) all Guarantees by such person of obligations of others that otherwise
constitute Indebtedness and (e) all obligations (contingent or otherwise) of
such person as an account party in respect of letters of credit issued to secure
payment obligations that otherwise constitute Indebtedness.

                  “Indemnified Taxes” means Taxes other than Excluded Taxes.

                  “Indemnity, Subrogation and Contribution Agreement” means the
Indemnity, Subrogation and Contribution Agreement substantially in the form of
Exhibit H among Holdings, the Company, ASII, each of the Subsidiary Guarantors
and the Administrative Agent.

                  “Index Ratings” means the public ratings by Moody’s and S&P of
the Company’s senior, unsecured, long-term Indebtedness for borrowed money under
bank credit facilities that are not guaranteed by any other Person (other than
Holdings and other Subsidiaries) or subject to any other credit enhancement;
provided that if either such rating agency shall not have in effect such a
rating for such Indebtedness for borrowed money under bank credit facilities but
shall have in effect a public corporate



--------------------------------------------------------------------------------



 



11

credit rating for the Company, then the “Index Rating” of such rating agency
shall be such corporate credit rating.

                  “Information Memorandum” means the Confidential Information
Memorandum dated September 2001 relating to Holdings, the Company, ASII and the
Transactions.

                  “Interest Election Request” means a request by a Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

                  “Interest Payment Date” means (a) with respect to any ABR Loan
(other than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

                  “Interest Period” means (a) with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three,
six, or, if available from time to time from all of the Lenders, twelve months
thereafter, as the applicable Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than 7 days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

                  “Investment” means any direct or indirect purchase or other
acquisition of, or beneficial interest in, equity interests in any other person
or any direct or indirect loan, advance (other than advances to employees for
purchases of stock pursuant to any employee benefit plan or arrangement of
either of the Company or ASII or any Subsidiary, moving and travel expenses,
drawing accounts and other customary expenditures, and security deposits, in
each case in the ordinary course of business) or capital contribution to any
other person, but not any accounts receivable or other current assets not
resulting from the lending of money and arising in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, less the amount of such Investment returned in cash.



--------------------------------------------------------------------------------



 



12

                  “Joint Venture” means any person, other than a Subsidiary,
engaged in a business of the type conducted by Holdings and the Subsidiaries on
the date hereof or reasonably related thereto, in which Holdings or a Subsidiary
owns or acquires equity interests that (a) represent at least 20% of the
aggregate equity interests in such person and (b) entitle Holdings or such
Subsidiary to participate, or to elect representatives who participate, in the
direction of the affairs of such person.

                  “Junior Payment” means (a) any dividend or other distribution,
direct or indirect, on account of, or any repurchase or redemption of, any
shares of any class of stock of Holdings or any options or warrants or other
rights in respect thereof, other than a dividend or other distribution payable
solely in shares of common stock of Holdings or options, warrants or other
rights to acquire the same, other than any repurchase or redemption in
connection with any employee stock ownership plan or any other plan or program
for the benefit of employees, officers or directors of Holdings and the
Subsidiaries, or (b) any voluntary prepayment, redemption, purchase, retirement
or defeasance of any Indebtedness of Holdings or any Subsidiary (other than
Indebtedness owed to Holdings or any Subsidiary or the Lenders hereunder) in an
aggregate principal amount greater than US$15,000,000.

                  “Lenders” means the Persons listed on Schedule 2.01 and any
other Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance. Except to the extent otherwise expressly
provided for herein, the term “Lenders” includes the Swingline Lender.

                  “LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, (a) the rate per annum appearing under the British
Bankers’ Association Interest Settlement Rates for deposits in the currency of
such Borrowing at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period, as reflected on the applicable Telerate screen page,
for a period equal to such Interest Period (or, if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by Chase at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period), multiplied by (b) the Statutory Reserve
Rate applicable to such Eurocurrency Borrowing; provided that for purposes of
determining the interest rate applicable to any Eurocurrency Competitive
Borrowing, the LIBO Rate shall be the rate determined pursuant to the foregoing
clause (a) without giving effect to clause (b).

                  “Lien” means, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

                  “Loans” means the loans made by the Lenders to the Borrowers
pursuant to this Agreement.

                  “Local Time” means New York City time.

                  “Margin” means, with respect to any Competitive Loan bearing
interest at a rate based on the LIBO Rate, the marginal rate of interest, if
any, to be added to or subtracted from the LIBO Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

                  “Margin Stock” means “margin stock” as defined in Regulation U
of the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------



 



13

                  “Material Adverse Effect” means any event or condition not
disclosed in writing to the Lenders or in reports filed by Holdings with the SEC
under the Securities Exchange Act of 1934, in each case prior to the date of
this Agreement that (a) has resulted or could reasonably be expected to result
in a material adverse change in the business, assets, operations or financial
condition of Holdings and the Subsidiaries taken as a whole or (b) has
materially impaired or could reasonably be expected materially to impair the
ability of the Credit Parties to perform any of their obligations under this
Agreement or the other Credit Documents.

                  “Material Indebtedness” means Indebtedness (other than the
Loans and Indebtedness owed to Holdings or any Subsidiary), or obligations in
respect of one or more Hedging Agreements, of any one or more of Holdings and
the Subsidiaries in an aggregate principal amount greater than US$20,000,000.

                  “Material Subsidiary” means, at any time, (a) the Company,
(b) ASII, (c) each Borrowing Subsidiary, (d) each Subsidiary that directly or
indirectly owns any Equity Interest in any Material Subsidiary and (e) each
other Subsidiary that is listed on Schedule 1.01 or that shall have been
designated as a Material Subsidiary by Holdings in a written notice delivered to
the Administrative Agent as contemplated by Section 5.09.

                  “Maturity Date” means the Commitment Termination Date, unless
extended pursuant to Section 2.09, in which case “Maturity Date” shall mean the
first anniversary of the Commitment Termination Date.

                  “Moody’s” means Moody’s Investors Service, Inc.

                  “Non-US Subsidiary” means a Subsidiary that is not a US
Subsidiary.

                  “Obligations” means (a)the principal of and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of any Credit Party under this
Agreement or any other Credit Document.

                  “Other Taxes” means any and all present or future recording,
stamp, documentary, excise, transfer, sales, property or similar taxes, charges
or levies arising from any payment made under any Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Credit
Document.

                  “PBGC” has the meaning assigned to such term in Section 3.09.

                  “Permitted Encumbrances” means:



        (a) Liens for taxes, assessments or governmental charges or claims that
are not yet due and payable or are being contested in compliance with
Section 5.03;



--------------------------------------------------------------------------------



 



14



        (b) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, in each case incurred in the ordinary course of
business for sums not yet delinquent or being contested in good faith;



        (c) Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security programs, or to secure the performance of tenders, statutory
obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (other than obligations for the payment of
borrowed money);           (d) leases or subleases granted to others (other than
as security for Indebtedness) not interfering in any material respect with the
business of Holdings or any Subsidiary;           (e) easements, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of Holdings or any Subsidiary;           (f) any
interest or title of a lessor under any lease other than a Capital Lease or a
lease entered into as part of a Sale and Leaseback Transaction;    
      (g) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;           (h) deed restrictions to ensure non-disturbance of legally
permitted, permanent on-site waste storage/ treatment facilities; and    
      (i) normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions.

                  “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

                  “Plan” means, for Holdings and each Subsidiary at any time, an
employee pension benefit plan which is covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code and either (a) is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group, (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions, or (c) under which a member of the Controlled
Group has any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed a contributing
sponsor under Section 4069 of ERISA.

                  “Prime Rate” means the rate of interest per annum publicly
announced from time to time by Chase as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

                  “Priority Indebtedness” means, without duplication, (a) all
Indebtedness of Holdings and the Subsidiaries secured by Liens not expressly
permitted by clauses (a) through (n) of Section 6.02, (b) all Indebtedness of
Holdings and the Subsidiaries consisting of Capital Lease Obligations (other
than Capital



--------------------------------------------------------------------------------



 



15

Lease Obligations existing on the date hereof and any replacements and
refinancings thereof; provided that such replacements and refinancings shall not
be greater in amount than the obligations replaced or refinanced or apply to any
other property or assets of Holdings or any Subsidiary), (c) all Attributable
Debt in respect of Sale-Leaseback Transactions and Synthetic Leases, in each
case of Holdings and the Subsidiaries (other than Sale-Leaseback Transactions
and Synthetic Leases existing on the date hereof and any replacements and
refinancings thereof; provided that such replacements and refinancings shall not
create Attributable Debt greater in amount than that created by the transactions
or leases replaced or refinanced or apply to any other property or assets of
Holdings or any Subsidiary), and (d) all Indebtedness, preferred stock or other
preferred equity securities of Subsidiaries (other than the Company, ASII or any
other Material Subsidiary that shall be a party to the Subsidiary Guarantee
Agreement and a Guarantor of all the Obligations) not expressly permitted by
clauses (a) through (i) of Section 6.04.

                  “Property” means any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, whether now
owned or hereafter acquired.

                  “Quotation Day” means, with respect to any Eurocurrency
Borrowing and any Interest Period, the day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Borrowing for delivery on the first day of such Interest
Period. If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.

                  “Register” has the meaning set forth in Section 10.04.

                  “Related Parties” means, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees and
agents of such Person and such Person’s Affiliates.

                  “Required Lenders” means, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time;provided that, for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate,“Required
Lenders” will mean, at any time, Lenders having Revolving Credit Exposures and
outstanding Competitive Loan Exposures representing more than 50% of the sum of
the total Revolving Credit Exposures and outstanding Competitive Loan Exposures
at such time.

                  “Revolving Credit Exposures” means, at any time, the sum at
such time, without duplication, of (a) the aggregate principal amount of the
Revolving Loans outstanding at such time and (b) the aggregate Swingline
Exposure at such time. The Revolving Credit Exposure of any Lender at any time
shall be such Lender’s Applicable Percentage of the total Revolving Credit
Exposure at such time.

                  “Revolving Loan” means a Loan made pursuant to Sections 2.01
and 2.03. Each Revolving Loan shall be a Eurocurrency Loan or an ABR Loan.

                  “Sale-Leaseback Transaction” means any arrangement whereby
Holdings or a Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

                  “SEC” means the United States Securities and Exchange
Commission or any successor Governmental Authority.



--------------------------------------------------------------------------------



 



16

                  “Securitization Transaction” means (a) any transfer of
accounts receivable or interests therein (i) to a trust, partnership,
corporation or other entity (other than a Subsidiary), which transfer or pledge
is funded by such entity in whole or in part by the issuance to one or more
lenders or investors of indebtedness or other securities that are to receive
payments principally from the cash flow derived from such accounts receivable or
interests in accounts receivable, or (ii) directly to one or more investors or
other purchasers (other than any Subsidiary), or (b) any transaction in which
Holdings or a Subsidiary Incurs Indebtedness or other obligations secured by
Liens on accounts receivable. The “amount” of any Securitization Transaction
shall be deemed at any time to be (A) in the case of a transaction described in
clause (a) of the preceding sentence, the aggregate uncollected amount of the
accounts receivable transferred pursuant to such Securitization Transaction, net
of any such accounts receivable that have been written off as uncollectible, and
(B) in the case of a transaction described in clause (b) of the preceding
sentence, the aggregate outstanding principal amount of the Indebtedness secured
by Liens on accounts receivable Incurred pursuant to such Securitization
Transaction or, if less, the aggregate uncollected amount of the accounts
receivable subject to such Liens. Securitizations will include any such transfer
or transactions pursuant to the Unified Receivables Program or any replacement
or successor program.

                  “S&P” means Standard & Poor’s Ratings Group.

                  “Statutory Reserve Rate” means, with respect to any currency,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the aggregate of the
maximum reserve, liquid asset or similar percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by any Governmental Authority of the United States or of the jurisdiction of
such currency or any jurisdiction in which Loans in such currency are made to
which banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

                  “subsidiary” means, with respect to any person (herein
referred to as the “parent”), any person of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

                  “Subsidiary” means any direct or indirect subsidiary of
Holdings.

                  “Subsidiary Guarantee Agreement” means the Subsidiary
Guarantee Agreement substantially in the form of Exhibit G, made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

                  “Subsidiary Guarantors” means each Subsidiary that becomes
party to a Subsidiary Guarantee Agreement as a Subsidiary Guarantor, and the
permitted successors and assigns of each such Person.

                  “Swingline Base Rate” means, for any day, with respect to any
Swingline Loan, the Federal Funds Effective Rate.



--------------------------------------------------------------------------------



 



17

                  “Swingline Exposure” means, at any time, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be such Lender’s Applicable Percentage
of the aggregate Swingline Exposure.

                  “Swingline Lender” means The Chase Manhattan Bank, in its
capacity as lender of Swingline Loans hereunder.

                  “Swingline Loan” means a Loan made pursuant to Section 2.05.

                  “Synthetic Lease” means any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product that is considered indebtedness for Federal income tax purposes but is
classified as an operating lease in accordance with GAAP for financial reporting
purposes.

                  “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

                  “Trane Business” means the business conducted by the air
conditioning segment referred to in Holdings Annual Report on Form 10-K for the
fiscal year ended December 31, 2000.

                  “Trane Trademark License” means any written agreement, now or
hereafter in effect, granting to any third party any right to use any Trane
Trademark now or hereafter owned by Holdings or any of its Subsidiaries or which
Holdings or any of its Subsidiaries otherwise has the right to license, or
granting to Holdings or any of its Subsidiaries any right to use any Trane
Trademark now or hereafter owned by any third party, and all rights of Holdings
or any of its Subsidiaries under any such agreement.

                  “Trane Trademarks” means all of the following now owned or
hereafter acquired by any of Holdings or its Subsidiaries: (a) all trademarks,
service marks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office, any State of the United States or any
similar offices in any other country or any political subdivision thereof, and
all extensions or renewals thereof, in each case used in the Trane Business, and
any variations thereof, (b) all goodwill associated therewith or symbolized
thereby and (c) all other assets, rights and interests that uniquely reflect or
embody such goodwill.

                  “Transactions” means the execution, delivery and performance
by the Credit Parties of this Agreement and the other Credit Documents, the
Borrowings hereunder and the use of the proceeds thereof.

                  “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the LIBO Rate, the Alternate Base
Rate or, in the case of a Competitive Loan or Borrowing, a Fixed Rate.

                  “Unfunded Vested Liabilities” means, for any Plan at any time,
the amount (if any) by which (a) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (b) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.



--------------------------------------------------------------------------------



 



18

                  “Unified Receivables Program” means the program in effect on
the date hereof under which the Company or any of its Subsidiaries receives
payment in respect of its customers’ receivables from a finance company and the
Company or any of its Subsidiaries agrees to repurchase certain inventory in
order to protect the finance company from loss in the event any such customers
default in the payment of their obligations.

                  “US Dollar” or “US$” refers to lawful money of the United
States of America.

                  “US Lending Office” means, as to any Lender, any applicable
branch, office or Affiliate of such Lender designated by such Lender to make
Loans in US Dollars. A Lender may designate multiple US Lending Offices for
Loans to different Borrowers.

                  “US Person” means a Person incorporated or otherwise organized
in the United States of America, a State thereof or the District of Columbia.

                  “US Subsidiary” means a Subsidiary that is a US Person or is
treated as disregarded as an entity separate from a US Person or is treated as a
US Person, in each case for US Federal income tax purposes.

                  “Voting Stock” of any Person means capital stock of any class
or classes or other Equity Interests (however designated) having ordinary voting
power for the election of members of the board of directors or the equivalent
governing body of such Person, other than capital stock or other Equity
Interests having such power only by reason of happening of a contingency.

                  “Welfare Plan” means a “welfare plan” as defined in
Section 3(l) of ERISA.

                  “Wholly Owned Subsidiary” means any Subsidiary all the Equity
Interests in which, other than directors’ qualifying shares and/or other nominal
amounts of Equity Interests that are required to be held by Persons other than
Holdings and its Wholly Owned Subsidiaries under applicable law, are owned,
directly or indirectly, by Holdings.

                  SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

                  SECTION 1.03. Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall



--------------------------------------------------------------------------------



 



19

be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References herein to the taking of any action
hereunder of an administrative nature by any Borrower shall be deemed to include
references to Holdings, the Company or ASII taking such action on such
Borrower’s behalf and the Administrative Agent is expressly authorized to accept
any such action taken by Holding, the Company or ASII as having the same effect
as if taken by such Borrower. Each reference herein to the“knowledge” of
Holdings, the Company, ASII or any Subsidiary shall be deemed to be a reference
to the knowledge of any member of senior management of Holdings, the Company,
ASII or such Subsidiary, any Financial Officer and, in the case of any reference
to knowledge of any specific subject matter, the senior manager of the
department or office of Holdings, the Company, ASII or such Subsidiary
responsible for such matter.

                  SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP as in effect from time to time; provided
that, if the Borrower Agent notifies the Administrative Agent that the Borrower
Agent requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower Agent that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All Financial
Statements to be furnished to the Lenders hereunder shall be prepared, and all
calculations determining compliance with Article VI (including the definitions
used therein) shall be made, for the relevant Person and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes
thereto; provided that except as otherwise specifically provided herein, all
calculations for determining compliance with Article VI shall utilize accounting
principles and policies in effect at the time of the preparation of, and in
conformity with those used to prepare, the audited Financial Statements of
Holdings for the fiscal year ended December 31, 2000. With respect to any
Subsidiary that is not a Wholly-Owned Subsidiary, only that portion of such
Subsidiary’s results of operations, assets and liabilities as are equal to the
Holding’s ownership shall be included in making any calculation with respect to
the financial covenants in Article VI.

ARTICLE II

The Credits

                  SECTION 2.01. Commitments. (a) Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in US Dollars from
its applicable US Lending Offices in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding its Commitment,
(ii) the aggregate Revolving Credit Exposures exceeding the aggregate
Commitments or (iii) the sum of the aggregate Revolving Credit Exposures and the
aggregate Competitive Loan Exposures exceeding the aggregate Commitments.

                  (b) Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans during the Availability Period.

                  SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan
shall be made as part of a Borrowing consisting of Revolving Loans made by the
Lenders (or their Affiliates as provided in



--------------------------------------------------------------------------------



 



20

paragraph (b) below) ratably in accordance with their respective Commitments.
Each Competitive Loan shall be made in accordance with the procedures set forth
in Section 2.04. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

                  (b) Subject to Section 2.13, (i) each Revolving Borrowing
shall be comprised entirely of Eurocurrency Loans or ABR Loans, as the
applicable Borrower may request in accordance herewith and (ii) each Competitive
Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed Rate Loans,
as the applicable Borrower may request in accordance herewith. Each Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of any Borrower to repay such
Loan in accordance with the terms of this Agreement.

                  (c) At the commencement of each Interest Period for any
Revolving Borrowing (other than a Swingline Loan), such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that an ABR Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Commitments. Each Competitive Borrowing shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Each Swingline Loan shall be in an amount that is an integral multiple
of US$500,000. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be outstanding more
than a total of 15 Eurocurrency Revolving Borrowings.

                  (d) Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Revolving Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date, or to request any Competitive Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

                  SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone or by telecopy (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing, or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., Local Time, one Business Day before the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form agreed to by the
Administrative Agent and the Borrower Agent and signed by the applicable
Borrower, or by the Borrower Agent on behalf of the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:



        (i) the Borrower requesting such Borrowing (or on whose behalf the
Borrower Agent is requesting such Borrowing);           (ii) the aggregate
amount of the requested Borrowing;           (iii) the date of such Borrowing,
which shall be a Business Day;           (iv) the Type of the requested
Borrowing;



--------------------------------------------------------------------------------



 



21



        (v) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and           (vi) the location and number of the
relevant Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

                  SECTION 2.04. Competitive Bid Procedure. (a) Subject to the
terms and conditions set forth herein, from time to time during the Availability
Period any Borrower may request Competitive Bids, and may (but shall not have
any obligation to) accept Competitive Bids and borrow Competitive Loans,
denominated in US Dollars, provided that after giving effect to any Borrowing of
Competitive Loans the sum of the aggregate Revolving Credit Exposures and the
aggregate Competitive Loan Exposures shall not exceed the aggregate Commitments.
To request Competitive Bids, the applicable Borrower shall notify the
Administrative Agent of such request by telephone or by telecopy, in the case of
a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, four Business
Days before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., Local Time, one Business Day before the
date of the proposed Borrowing; provided that the Borrowers may submit up to
(but not more than) five Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the applicable Borrower, or by the
Borrower Agent on behalf of the applicable Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:



        (i) the Borrower requesting such Borrowing (or on whose behalf the
Borrower Agent is requesting such Borrowing);           (ii) the aggregate
principal amount of the requested Borrowing,           (iii) the date of such
Borrowing, which shall be a Business Day;           (iv) whether such Borrowing
is to be a Eurocurrency Borrowing or a Fixed Rate Borrowing;           (v) the
Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” and shall end no
later than the Maturity Date; and           (vi) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.



--------------------------------------------------------------------------------



 



22

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

                  (b) Each Lender may (but shall not have any obligation to)
make one or more Competitive Bids to the applicable Borrower in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Eurocurrency Competitive Borrowing, not
later than 9:30 a.m., Local Time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., Local Time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be an amount at least equal to the Borrowing Minimum and an
integral multiple of the Borrowing Multiple and which may equal the entire
principal amount of the Competitive Borrowing requested by the applicable
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

                  (c) The Administrative Agent shall notify the applicable
Borrower by telecopy of each Competitive Bid Rate and each principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made each such Competitive Bid not later than (i) in the case of a Eurocurrency
Competitive Borrowing, 10:00 a.m., Local Time, three Business Days before the
proposed date of such Competitive Borrowing, and (ii) in the case of a Fixed
Rate Borrowing 10:00 a.m., Local Time, on the proposed date of such Competitive
Borrowing.

                  (d) Subject only to the provisions of this paragraph, a
Borrower may accept or reject any Competitive Bid. The applicable Borrower shall
notify the Administrative Agent by telecopy or by telephone, confirmed by
telecopy in a form approved by the Administrative Agent, whether and to what
extent it has decided to accept or reject each Competitive Bid, in the case of a
Eurocurrency Competitive Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., Local Time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of a
Borrower to give such notice with respect to any Competitive Bid shall be deemed
to be a rejection of such Competitive Bid, (ii) a Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if such Borrower
rejects a Competitive Bid made in response to the same Competitive Bid Request
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by a Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, a
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of at least the Borrowing Minimum that is an integral
multiple of the Borrowing Multiple; provided further that if a Competitive Loan
must be in an amount less than the Borrowing Minimum because of the provisions
of clause (iv) above, such Competitive Loan may be for a minimum of US$1,000,000
or any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples



--------------------------------------------------------------------------------



 



23

of the Borrowing Multiple in a manner determined by the Administrative Agent. A
notice given by a Borrower pursuant to this paragraph shall be irrevocable.

                  (e) The Administrative Agent shall promptly notify each
bidding Lender by telecopy whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, on the terms hereof and subject
to the conditions set forth in Section 4.02 (which conditions, insofar as they
apply to any Competitive Loan, may be waived by the Lender that is to make such
Competitive Loan), to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

                  (f) If the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the applicable Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

                  SECTION 2.05. Swingline Loans. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrowers from time to time during the Availability Period in US Dollars
in an aggregate principal amount at any time outstanding that will not result in
(i) the Swingline Exposure exceeding US$50,000,000 or (ii) the sum of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures exceeding the aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

                  (b) To request a Swingline Loan, a Borrower shall give notice
of such request by telephone (confirmed by telecopy) to the Administrative
Agent, not later than 12:00 noon, New York City time on the day of the proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from a Borrower. The Swingline Lender shall
make each Swingline Loan available to the applicable Borrower by means of a
credit to the general deposit account of such Borrower with the Swingline Lender
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

                  (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the amounts of the Swingline Loans in which the Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of each such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of each such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower Agent of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in



--------------------------------------------------------------------------------



 



24

respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from any
Borrower (or other party on behalf of any Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the applicable Borrower of any default in the
payment thereof.

                  SECTION 2.06. Funding of Borrowings. (a) Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds in the applicable currency by 1:00 p.m.,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the applicable Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent in New York City.

                  (b) Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

                  SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing, and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and any Loans resulting from an election made with respect to any
such portion shall be considered a separate Borrowing. Notwithstanding any other
provision of this Section, no Borrowing may be converted into or continued as a
Borrowing with an Interest Period ending after the Maturity Date. This Section
shall not apply to Competitive Borrowings or Swingline Borrowings, which may not
be converted or continued.

                  (b) To make an election pursuant to this Section, a Borrower
(or Holdings on its behalf) shall notify the Administrative Agent of such
election by telephone or by telecopy by the time and date that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such Interest Election Request shall be
irrevocable and, if telephonic, shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved



--------------------------------------------------------------------------------



 



25

by the Administrative Agent and signed by the applicable Borrower (or Holdings
on its behalf). The provisions of this Section shall not permit any Borrower to
(i) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d), or (ii) convert any Borrowing of a Borrower to a Borrowing of
another Borrower.

                  (c) Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:



        (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);           (ii) the
effective date of the election made pursuant to such Interest Election Request,
which shall be a Business Day;           (iii) whether the resulting extension
of credit is to be an ABR Borrowing or a Eurocurrency Borrowing; and    
      (iv) if the resulting extension of credit is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

                  (d) Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender to which such
Interest Election Request relates of the details thereof and of such Lender’s
portion of each resulting Borrowing.

                  (e) If a Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Agent, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
may be converted to or continued as a Eurocurrency Borrowing and (ii) unless
repaid, each Eurocurrency Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto. Notwithstanding
the foregoing, no Eurodollar Loan may be continued as such and no ABR Loan may
be converted to a Eurodollar Loan when an Event of Default described in
paragraph(g) or (h) of Article VII has occurred and is continuing.

                  SECTION 2.08. Termination and Reduction of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Commitment Termination Date.

                  (b) The Borrower Agent may at any time terminate, or from time
to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of US$1,000,000
and not less than US$5,000,000 and (ii) the Borrower Agent shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance



--------------------------------------------------------------------------------



 



26

with Section 2.10, the sum of the total Revolving Credit Exposures plus the
total Competitive Loan Exposures would exceed the total Commitments.

                  (c) The Borrower Agent shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise Lenders of the contents thereof. Each notice delivered by the
Borrower Agent pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower Agent may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower Agent (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

                  SECTION 2.09. Repayment of Loans; Evidence of Debt; Term-Out
Election. (a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the unpaid principal amount
of each Revolving Loan made by such Lender on the Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the unpaid principal amount
of each Competitive Loan on the last day of the Interest Period applicable to
such Loan and (iii) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Commitment Termination Date and the
first date after such Swingline Loan is made that is the 15th day or the last
day of a calendar month and that is at least one Business Day after the day on
which such Swingline Loan shall have been made.

                  (b) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

                  (c) The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period, if any, applicable thereto, and (ii) the
amounts of all sums received by the Administrative Agent hereunder for the
accounts of the Lenders and each Lender’s share thereof.

                  (d) The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of any Borrower to
repay the Loans in accordance with the terms of this Agreement.

                  (e) Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, each Borrower shall execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in substantially the form attached hereto as Exhibit F. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).



--------------------------------------------------------------------------------



 



27

                  (f) The Borrower Agent may request, by a written notice
delivered to the Administrative Agent not more than 30 and not fewer than
10 days before the Commitment Termination Date, that the Maturity Date be
extended to the first anniversary of the Commitment Termination Date. Any
request so delivered shall have the effect of extending the Maturity Date as
provided in the preceding sentence unless a Default shall have occurred and be
continuing as of the Commitment Termination Date, in which case the Maturity
Date shall be the Commitment Termination Date.

                  SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (d) of
this Section and payment of any amounts required under Section 2.15; provided
that the Borrowers shall not have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof.

                  (b) In the event and on each occasion that the sum of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loan
Exposures shall exceed the aggregate Commitments, the Borrowers shall, at the
end of each Interest Period applicable to any Revolving Borrowing or Swingline
Borrowing, prepay such Revolving Borrowing or Swingline Borrowing in an
aggregate equal to the lesser of (i) the amount of such Revolving Borrowing or
Swingline Borrowing and (ii) an amount sufficient to eliminate such excess.

                  (c) Prior to any optional or mandatory prepayment of
Borrowings, the applicable Borrower shall select the Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) below.

                  (d) The Borrower Agent or the applicable Borrower shall, to
the extent practicable, notify the Administrative Agent (and in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Local time, three
Business Days (or, if the date of prepayment shall be the last day of the
Interest Period applicable to such Borrowing, one Business Day) before the date
of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., Local time, on the Business Day of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

                  SECTION 2.11. Fees. (a) The Company and ASII agree, jointly
and severally, to pay to the Administrative Agent, in US Dollars, for the
account of the office (or Affiliate) of each Lender from which such Lender would
make Loans to the Company or ASII in US Dollars hereunder, a facility fee, which
shall accrue at the Applicable Rate on the daily amount of the Commitments of
such Lender (whether used or unused) during the period from and including the
date of this Agreement to but excluding the Maturity Date; provided that, if
such Lender shall continue to have any Revolving Credit Exposure after the
Maturity Date, then such facility fee shall continue to accrue on the daily
amount of such Lender’s



--------------------------------------------------------------------------------



 



28

Revolving Credit Exposure from and including the Maturity Date to but excluding
the date on which such Lender shall cease to have any Revolving Credit Exposure.
Accrued facility fees shall be payable in arrears on the last day of March,
June, September and December of each year, on any date prior to the Maturity
Date on which all the Commitments shall have terminated and on the Maturity
Date, commencing on the first such date to occur after the date hereof; provided
that any facility fees accruing after the Maturity Date shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

                  (b) Holdings, the Company and ASII agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between Holdings, the Company, ASII and the
Administrative Agent.

                  (c) All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Person specified above for its own
account or, in the case of facility fees and participation fees paid to the
Administrative Agent, for distribution to the Lenders. Fees paid shall not be
refundable under any circumstances.

                  SECTION 2.12. Interest. (a) The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

                  (b) The Loans comprising each Eurocurrency Borrowing shall
bear interest (i) in the case of a Eurocurrency Revolving Borrowing, at the LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate or (ii) in the case of a Eurocurrency Competitive Borrowing, at the LIBO
Rate for the Interest Period in effect for such Borrowing plus (or minus, as
applicable) the Margin applicable to such Borrowing.

                  (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

                  (d) Each Swingline Loan shall bear interest at the Swingline
Base Rate for the Interest Period in effect for such Borrowing plus 2.25% per
annum.

                  (e) Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan or
(ii) in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.

                  (f) Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (e) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

                  (g) All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),



--------------------------------------------------------------------------------



 



29

and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be presumed correct in the absence of facts or circumstances
indicating that it has been made in error.

                  SECTION 2.13. Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:



        (a) the Administrative Agent determines (which determination shall be
presumed correct in the absence of facts or circumstances indicating that it has
been made in error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or           (b) the
Administrative Agent is advised by the Required Lenders (or, in the case of a
Eurocurrency Competitive Loan, the Lender that is required to make such Loan)
that the LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower Agent
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower Agent and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective, and such Borrowing shall be converted or
continued on the last day of the Interest Period applicable thereto to or as an
ABR Borrowing, (ii) any request by a Borrower for a Eurocurrency Competitive
Borrowing shall be ineffective; provided that (A) if the circumstances giving
rise to such notice do not affect all the Lenders, then requests by a Borrower
for Eurocurrency Competitive Borrowings may be made to Lenders that are not
affected thereby and (B) if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

                  SECTION 2.14. Increased Costs. (a) If any Change in Law shall:



        (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except to the extent any such reserve
requirement is reflected in the LIBO Rate); or           (ii) impose on any
Lender or the London interbank market or any other market in which Loans of any
currency and Type are funded any other condition affecting this Agreement or
Eurocurrency Loans or Fixed Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender on a net after-tax basis for such additional costs incurred or reduction
suffered.

                  (b) If any Lender determines in good faith that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by



--------------------------------------------------------------------------------



 



30

such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered. It
is acknowledged that this Agreement is being entered into by the Lenders on the
understanding that the Lenders will not be required to maintain capital against
their Commitments under currently applicable laws, regulations and regulatory
guidelines. In the event the Lenders shall otherwise determine that such
understanding is incorrect, it is agreed that the Lenders will be entitled to
make claims under this paragraph (b) based upon market requirements prevailing
on the date hereof for commitments under comparable credit facilities against
which capital is required to be maintained.

                  (c) If the cost to any Lender of making or maintaining any
Loan to any Borrowing Subsidiary incorporated in, or conducting business in, a
jurisdiction outside the United States, is increased or the amount of any sum
received or receivable by any Lender (or its applicable lending office) is
reduced as a result of any law, rule, regulation or action of a Governmental
Authority in such jurisdiction (other than through the imposition of any
Excluded Tax or other imposition expressly excluded from the yield protection or
indemnity provisions set forth herein) by an amount deemed in good faith by such
Lender to be material, such Borrowing Subsidiary shall indemnify such Lender for
such increased cost or reduction within 15 days after demand by such Lender
(with a copy to the Administrative Agent).

                  (d) A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a), (b) or (c) of this Section and explaining
in reasonable detail the method by which such amount or amounts were determined,
together with supporting documentation or computations, shall be delivered to
the Borrower Agent and shall be presumed correct in the absence of facts or
circumstances indicating that the determinations reflected therein have been
made in error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

                  (e) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 120 days prior to the date that
such Lender notifies the Borrower Agent of the Change in Law or other event or
circumstance giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law or other event or circumstance giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

                  (f) Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law or other event or
circumstance that would otherwise entitle it to such compensation shall have
been publicly announced prior to submission of the Competitive Bid pursuant to
which such Loan was made.

                  SECTION 2.15. Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan or Fixed Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Revolving Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(d) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make



--------------------------------------------------------------------------------



 



31

such Loan, or (e) the assignment of any Eurocurrency Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower Agent pursuant to Section 2.18, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in US
Dollars of a comparable amount and period from other banks in the eurocurrency
market or bill rate market, as applicable. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, together with supporting documentation or computations, shall be
delivered to the applicable Borrower or to the Borrower Agent and shall be
presumed correct in the absence of facts or circumstances indicating that the
determinations reflected therein have been made in error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

                  SECTION 2.16. Taxes. (a) Any and all payments by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party shall be
required to deduct any Indemnified Taxes or Other Taxes from any such payment,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions of Indemnified Taxes or Other Taxes (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers will cause such Credit Party to make such deductions and (iii) the
Borrowers will pay or cause such Credit Party to pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

                  (b) In addition, the Borrowers shall pay any Other Taxes
required to be paid by them to the relevant Governmental Authority in accordance
with applicable law.

                  (c) The Borrowers shall indemnify the Administrative Agent and
each Lender, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender on or with respect to any payment by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount and nature of such payment or liability shall be
delivered to the Borrower Agent by a Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender shall be presumed correct in the absence
of facts or circumstances indicating that the determinations reflected therein
have been made in error.

                  (d) As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Credit Party to a Governmental Authority, the Borrower
Agent shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------



 



32

                  (e) Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower Agent
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower Agent as will permit such
payments to be made without withholding or at a reduced rate, provided, in the
case of any exemption or reduction available under the laws of a jurisdiction
other than the United States or the United Kingdom, that such Foreign Lender has
received written notice from the Borrower Agent advising it of the availability
of such exemption or reduction and containing all applicable documentation.

                  (f) If the Administrative Agent or a Lender determines in good
faith that it has received a refund of any Taxes or Other Taxes as to which it
has been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower Agent (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay the amount paid over to
the Borrower Agent (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority not resulting from the negligence of the
Administrative Agent or Lender) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Credit Party or any other Person.

                  (g) Each Lender, on the date it becomes a Lender hereunder,
will designate US Lending Offices for the Loans to be made by it such that, on
such date, it will not be liable for any withholding tax referred to in clause
(c) or (d) of the definition of “Excluded Taxes” in Article I (other than any
withholding tax that is not an Excluded Tax under the proviso to such
definition).

                  SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing
of Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Credit Document (whether of principal, interest or
fees, or of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise)
prior to 2:00 p.m., Local Time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account specified on Schedule 2.17 for the account of the
applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Borrower Agent; provided that payments to be made to the Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and
10.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Credit Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan (or of any breakage
indemnity in respect of any Loan) shall be made in the currency of such Loan;
all other payments hereunder and under each other Credit Document shall be made
in US Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the



--------------------------------------------------------------------------------



 



33

necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

                  (b) If at any time insufficient funds are received by and
available to the Administrative Agent from any Borrower to pay fully all amounts
of principal, interest and fees then due from such Borrower hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due from such Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

                  (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans or participations in Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans or participations in Swingline
Loans, as applicable, of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans or participations in Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans to any assignee or participant, other
than to Holdings or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

                  (d) Unless the Administrative Agent shall have received notice
from the applicable Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of any Lenders hereunder that the
applicable Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

                  (e) If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.06(b) or paragraph (d) of this Section 2.17,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.



--------------------------------------------------------------------------------



 



34

                  SECTION 2.18. Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16 or 2.20, then
such Lender shall designate a different lending office for funding or booking
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14, 2.16 or
2.20, as the case may be, in the future and (ii) in the reasonable judgment of
such Lender, would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender. Each Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

                  (b) If any Lender requests compensation under Section 2.14, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
2.20, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower Agent may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower Agent shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Swingline Lender), which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
(other than Competitive Loans) and participations in Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16 or
2.20, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section shall limit any right or remedy that any
Borrower may otherwise have against any Lender.

                  SECTION 2.19. Borrowing Subsidiaries. On or after the
Effective Date, the Borrower Agent may designate any subsidiary of the Company
or ASII as a Borrowing Subsidiary, by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and Holdings, and
upon such delivery such Subsidiary shall for all purposes of this Agreement be a
party to and a Borrowing Subsidiary under this Agreement. Upon the execution by
the Borrower Agent and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to any Borrowing Subsidiary, such Subsidiary
shall cease to be a Borrowing Subsidiary; provided that no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary (other than to
terminate its right to make further Borrowings under this Agreement) at a time
when any principal of or interest on any Loan to such Borrowing Subsidiary shall
be outstanding hereunder, unless the obligations of such Borrowing Subsidiary in
respect of such Loan shall have been assumed by another Borrower. In the event
that any Borrowing Subsidiary shall cease to be a Subsidiary, the Borrower Agent
will promptly execute and deliver to the Administrative Agent a Borrowing
Subsidiary Termination terminating its status as a Borrowing Subsidiary, subject
to the proviso in the immediately preceding sentence. Promptly following receipt
of any Borrowing Subsidiary Agreement or Borrowing Subsidiary Termination, the
Administrative Agent shall send a copy thereof to each Lender.



--------------------------------------------------------------------------------



 



35

ARTICLE III

Representations and Warranties

                  Holdings represents and warrants to the Lenders as to itself
and each Subsidiary, and the Company, ASII and each other Borrowing Subsidiary
represents and warrants to the Lenders as to itself and its subsidiaries, as
follows (it being understood that each reference in this Article III to the
Credit Parties shall include, on any date as of which the representations and
warranties set forth herein are made or deemed made, only those Persons that are
Credit Parties on such date):

                  SECTION 3.01. Organization and Qualification. Each Credit
Party and each Material Subsidiary is duly organized, validly existing and in
good standing (to the extent such concept is relevant to such Person in its
jurisdiction of organization) under the laws of the jurisdiction of its
organization, has full and adequate corporate power to carry on its business as
now conducted and is duly licensed or qualified and, to the extent relevant, in
good standing in each jurisdiction in which the nature of the business
transacted by it or the nature of the Property owned or leased by it makes such
licensing or qualification necessary, except where such failure to be so
licensed or qualified and in good standing does not constitute and would not
result in a Material Adverse Effect.

                  SECTION 3.02. Corporate Authority and Validity of Obligations.
Each Credit Party has the corporate, company or partnership power and authority
to consummate the Transactions, to enter into this Agreement and each other
Credit Document to which it is a party, to make the Borrowings to be made by it
hereunder, to issue its notes in evidence thereof and to perform all its
obligations hereunder and under each other Credit Document to which it is a
party. The execution, delivery and performance of this Agreement and the other
Credit Documents have been duly authorized by all necessary corporate, company
or partnership action of the Credit Parties, and this Agreement and the other
Credit Documents constitute valid and binding obligations of the Credit Parties,
enforceable in accordance with their terms, subject to bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights generally and to
general principals of equity. None of this Agreement, any other Credit Document
or the Transactions (i) will contravene any charter or by-law provision of any
Credit Party, or (ii) will contravene any provision of law or of any regulation
or order of any Governmental Authority or any judgment, or, or any material
covenant, indenture or agreement of or affecting any Credit Party or a
substantial portion of the Properties of any Credit Party where such
contravention referred to in this clause (ii) would reasonably be expected to
result in a Material Adverse Effect or to affect materially and adversely the
rights or interests of the Administrative Agent or any Lender.

                  SECTION 3.03. Margin Stock. None of Holdings, any other Credit
Party or any other Material Subsidiary is engaged principally, or as one of its
primary activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and neither the proceeds of any Loan will
be used in a manner that violates any provision of Regulation U or X of the
Board.

                  SECTION 3.04. Financial Reports. (a) The consolidated balance
sheet of Holdings and the Subsidiaries and the related consolidated statements
of earnings, shareholders’ equity and cash flows of the Company and the
Subsidiaries and accompanying notes thereto (i) as at December 31, 2000, and for
the year then ended, which financial statements are accompanied by the report of
Ernst & Young LLP, and (ii) as at June 30, 2001, and for the fiscal quarter and
the portion of the fiscal year then ended, certified by Holdings through its
Chief Financial Officer, heretofore furnished to the Administrative Agent,
fairly present in all material respects the consolidated financial condition of
Holdings and the Subsidiaries as at such dates and their consolidated results of
operations, shareholders’ equity and cash flows for the periods then ended in
conformity with GAAP, subject to year-end adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.



--------------------------------------------------------------------------------



 



36

                  (b) Holdings has heretofore furnished to the Lenders its
projected financial results for the years ending December 31, 2001 through
December 31, 2005, prepared giving effect to the Transactions as if the
Transactions had occurred on such date. Such projected financial results
(i) have been prepared in good faith based on the same assumptions used to
prepare the pro forma financial statements included in the Information
Memorandum (which assumptions are believed by Holdings to have been reasonable
at the times made) and (ii) subject to the assumptions set forth in the
Information Memorandum, are based on the best information available to Holdings
as of the date of the Information Memorandum after due inquiry (it being
understood that such projected financial results are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Holdings and the Subsidiaries, and that no assurance can be given that such
projected financial results will be realized).

                  SECTION 3.05. No Material Adverse Effect. Since December 31,
2000, there has not occurred or become known any Material Adverse Effect.

                  SECTION 3.06. Litigation. There is no litigation or
governmental proceeding pending, or to the knowledge of Holdings or any Material
Subsidiary threatened, against Holdings or any Material Subsidiary which if
adversely determined could (a) impair the validity or enforceability of, or
materially impair the ability of Holdings or any other Credit Party to perform
its obligations under, this Agreement or any other Credit Document or (b) except
as disclosed on Schedule 3.06 or in Holdings’s reports on Form 10-K and 10-Q
filed with the SEC through September 30, 2001, result in any Material Adverse
Effect.

                  SECTION 3.07. Tax Returns. Holdings has filed consolidated
United States federal income tax returns for all taxable years ended on or
before December 31, 2000, and has paid or caused to be paid all material taxes
due with respect to such returns and all taxes otherwise due from Holdings or
any Subsidiary except where the failure to pay such taxes otherwise due would
not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect. Such consolidated United States federal income tax
returns of Holdings for the taxable year ended December 31, 1995, and all
taxable years ended before such date have been examined by the Internal Revenue
Service, and any additional assessments for any such year have been paid or the
applicable statute of limitations therefor has expired. There are no assessments
pending for the consolidated United States federal income tax returns of
Holdings and the Subsidiaries of a material nature for any taxable year ended
after December 31, 1995, nor to the knowledge of Holdings or any Material
Subsidiary is any such assessment threatened, other than those provided for by
adequate reserves under GAAP, in each case which would reasonably be expected to
result in a Material Adverse Effect.

                  SECTION 3.08. Approvals. No authorization, consent, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality, or any other Person, is necessary to the consummation
of the Transactions or the valid execution, delivery or performance by any
Credit Party of this Agreement or any other Credit Document except for those
obtained on or before the Effective Date or those the failure of which to obtain
would not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

                  SECTION 3.09. ERISA. Holdings and each Subsidiary is in
compliance in all material respects with the Employee Retirement Income Security
Act of 1974 (“ERISA”) to the extent applicable to it and has received no notice
to the contrary from the Pension Benefit Guaranty Corporation or any successor
thereto (“PBGC”) or any other governmental entity or agency. No condition exists
or event or transaction has occurred under or relating to any Plan which could
reasonably be expected to result in the incurrence by Holdings or any Subsidiary
of any material liability, fine or penalty. Neither Holdings nor



--------------------------------------------------------------------------------



 



37

any Subsidiary has any contingent liability for any post-retirement benefits
under a Welfare Plan that would reasonably be expected to result in a Material
Adverse Effect.

                  SECTION 3.10. Environmental Matters. Except as set forth on
Schedule 3.10, and except with respect to any other matters that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, none of Holdings and the Material Subsidiaries (a) has failed to
comply with any Environmental Laws or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Laws, (b) has
become subject to any liability under any Environmental Laws, (c) has received
notice of any claim with respect to any Environmental Laws or (d) knows of any
basis for any liability under any Environmental Laws.

                  SECTION 3.11. Properties. (a) Holdings and each Material
Subsidiary has good title to, or valid leasehold interests in, all its real and
personal property material to its business, subject only to Liens permitted by
Section 6.02 and except for defects in title or property the absence of which
would not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

                  (b) Holdings and each Material Subsidiary owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by it does not infringe
upon the rights of any other Person, except for any such defects in ownership or
license rights or other infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

                  SECTION 3.12. Compliance with Laws. Holdings and each Material
Subsidiary is in compliance with all laws, regulations and orders of each
Governmental Authority applicable to it or its property, except where the
failure to be in compliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

                  SECTION 3.13. Investment and Holding Company Status. None of
Holdings and its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

                  SECTION 3.14. Disclosure. Neither the Information Memorandum
nor any of the other reports, financial statements, certificates or other
information furnished in writing by or on behalf of Holdings or any Subsidiary
to the Administrative Agent or Lender in connection with the negotiation of this
Agreement or any other Credit Document or delivered hereunder or thereunder, as
of the date furnished and taken together with all other information so furnished
or included in reports filed by Holdings with the SEC on or prior to such date,
contained or will contain any material misstatement of fact or omitted or will
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to the projected financial information and other projections,
the representations made in this Section are subject to the qualifications and
limitations set forth in Section 3.04(b).



--------------------------------------------------------------------------------



 



38

ARTICLE IV

Conditions

                  SECTION 4.01. Effective Date. The obligations of the Lenders
to make Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 10.02):



        (a) The Administrative Agent (or its counsel) shall have received from
each party hereto or to any other Credit Document either (i) a counterpart of
this Agreement or such Credit Document signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement or
such Credit Document) that such party has signed a counterpart of this Agreement
or such Credit Document.



        (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Swingline Lender and the
Lenders and dated the Effective Date) of each of (i) Paul McGrath, General
Counsel of the Company, substantially in the form of Exhibit D-1 hereto,
(ii) Cahill Gordon & Reindel, counsel for the Borrowers, substantially in the
form of Exhibit D-2 hereto and (iii) counsel for such Non-US Borrowers and
principal Non-US Subsidiary Guarantors as shall be specified by the
Administrative Agent, in such form or forms as shall be acceptable to the
Administrative Agent. Each Credit Party hereby requests such counsel to deliver
such opinions.           (c) The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing (to
the extent such concept is relevant to such Person in its jurisdiction of
organization) of each Credit Party that is a US Subsidiary or a principal Non-US
Subsidiary (other than any Credit Party that is a Non-US Subsidiary, to the
extent such matters are covered by legal opinions referred to in (b) above) and
the authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.



        (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings, the Company and ASII, confirming compliance with the
conditions set forth in paragraphs (e), (g) and (h) of this Section 4.01 and
paragraphs (a) and (b) of Section 4.02.           (e) The Guarantee Requirement
shall be satisfied.           (f) The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by Holdings or the
Borrowers hereunder.           (g) The Five-Year Credit Agreement shall have
been executed and delivered and the conditions set forth in Section 4.01 of such
Agreement shall have been satisfied.           (h) The Existing Credit Agreement
shall have been terminated and all amounts outstanding or accrued for the
accounts of or otherwise owed to the lenders thereunder shall have been paid in
full.



--------------------------------------------------------------------------------



 



39



        (i) The Index Ratings shall be BBB- or higher (in the case of the rating
by S&P) and Ba1 or higher (in the case of the rating by Moody’s), in each case
with no negative outlook.           (j) The Administrative Agent and each Lender
shall have received each financial statement or report referred to in
Section 3.04.

The Administrative Agent may agree that evidence of authority and legal opinions
with respect to certain of the Non-US Subsidiary Guarantors may be delivered
after the Effective Date where it determines that the difficulty or expense of
delivering such items by the Effective Date will be excessive in relation to the
benefits of such delivery to the Lenders. The Administrative Agent shall notify
the Credit Parties and the Lenders of the Effective Date, and such notice shall
be conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders hereunder shall not become effective unless each of the foregoing
conditions shall have been satisfied (or waived pursuant to Section 10.02) at or
prior to 5:00 p.m., New York City time, on November 15, 2001 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

                  SECTION 4.02. Each Borrowing. The obligation of each Lender to
make Loans as part of each Credit Event that increases any Revolving Credit
Exposure or the Competitive Loan Exposure of any Lender is subject to the
satisfaction or waiver of the following conditions (which conditions, insofar as
they apply to any Competitive Loan, may be waived by the Lender that is to make
such Competitive Loan):



        (a) The representations and warranties of the Credit Parties set forth
in the Credit Documents shall be true and correct in all material respects on
and as of the date of such Credit Event (except to the extent such
representations and warranties by their terms relate to an earlier date, in
which case they shall be true and correct in all material respects on and as of
such earlier date).           (b) At the time of and immediately after giving
effect to such Credit Event, no Default shall have occurred and be continuing.

Each Credit Event that increases any Revolving Credit Exposure or the
Competitive Loan Exposure of any Lender shall be deemed to constitute a
representation and warranty by Holdings and each Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

                  SECTION 4.03. Initial Borrowing by each Borrowing Subsidiary.
The obligation of each Lender to make Loans to any Borrowing Subsidiary is
subject to the satisfaction (or waiver in accordance with Section 10.02) of the
following conditions:



        (a) The Administrative Agent (or its counsel) shall have received such
Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all
parties thereto.           (b) The Administrative Agent shall have received such
documents and certificates, including such opinions of counsel, as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (to the extent such concept is
relevant to such Borrowing Subsidiary in its jurisdiction of organization) of
such Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters reasonably
relating to such Borrowing Subsidiary, its Borrowing Subsidiary Agreement or
such Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.



--------------------------------------------------------------------------------



 



40

ARTICLE V

Affirmative Covenants

                  Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, each of Holdings, the Company and ASII, and each Borrowing
Subsidiary covenants and agrees with the Lenders (but, in the case of each
Borrowing Subsidiary, only as to such Borrowing Subsidiary and its own
subsidiaries), that:

                  SECTION 5.01. Corporate Existence. Holdings, the Company, ASII
and each Borrowing Subsidiary will, and will cause each other Material
Subsidiary to, preserve and maintain its corporate existence, subject to the
provisions of Section 6.05.

                  SECTION 5.02. Maintenance of Properties. Holdings will, and
will cause each Subsidiary to, maintain, preserve and keep its Properties
necessary to the proper conduct of its business in reasonably good repair,
working order and condition (ordinary wear and tear and damage by casualty
excepted) and will from time to time make all necessary repairs, renewals,
replacements, additions and betterments thereto so that at all times such
Property shall be reasonably preserved and maintained, except, in each case, to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect; provided, however, that nothing in this
Section 5.02 shall prevent Holdings or a Subsidiary from discontinuing the
operation or maintenance of any such Property if such discontinuance is, in the
judgment of Holdings, desirable in the conduct of its business or the business
of the Subsidiary.

                  SECTION 5.03. Taxes. Holdings will duly pay and discharge, and
will cause each Subsidiary to pay and discharge, all material taxes, rates,
assessments, fees and governmental charges upon or against Holdings or such
Subsidiary or against their respective Property, in each case before the same
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
and adequate reserves under GAAP are provided therefor.

                  SECTION 5.04. Insurance. Holdings will insure, and keep
insured, and will cause each Subsidiary to insure, and keep insured, with
reputable insurance companies, such of its insurable Property as is of a
character usually insured by companies similarly situated and operating like
Property to the extent insurance is available on commercially reasonable terms.
To the extent usually insured (subject to self-insured retentions) by companies
similarly situated and conducting similar businesses, and to the extent
insurance is available on commercially reasonable terms, Holdings will also
insure, and cause each Subsidiary to insure, employers’ and public and product
liability risks with reputable insurance companies.

                  SECTION 5.05. Financial Reports and Other Information.
Holdings will, and will cause each Subsidiary to, maintain a standard system of
accounting substantially in accordance with GAAP and will furnish to the Lenders
and their respective duly authorized representatives such information respecting
the business and financial condition of Holdings and the Subsidiaries as they
may reasonably request; and without any request will furnish to the
Administrative Agent, which will make available by means of electronic posting
to each Lender:



        (a) within 100 days after the end of each fiscal year of Holdings, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and



--------------------------------------------------------------------------------



 



41



  without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;           (b) within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;           (c) concurrently with any delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer of Holdings
(i) certifying as to whether a Default has occurred since the date of the most
recent certificate delivered under this paragraph and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.09 and 6.10 and setting forth in
reasonable detailed computations of the ratio of Consolidated Total Debt to
Consolidated EBITDA, the ratio of Consolidated Free Cash Flow to Consolidated
Interest Expense and Consolidated Net Tangible Assets and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;           (d) as soon as practicable
and in any event within 100 days after the end of the fiscal year of Holdings,
(i) the consolidating balance sheet of the “other subsidiaries” and (ii) the
related consolidating statements of income and retained earnings and cash flows
of the “other subsidiaries”, in each case for such fiscal year setting forth, in
comparative form, the corresponding amounts as of the end of and for the
previous year, in each case substantially similar to the form of note 16 of
Holdings’ Report on Form 10-K for the fiscal year ended December 31, 2000,
together with a certificate of a Financial Officer of Holdings to the effect
that such financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;           (e) as soon as practicable and in any event within 60 days
after the end of the of each of the first three fiscal quarters of each fiscal
year of Holdings, (i) the consolidating balance sheet of the “other
subsidiaries” and (ii) the related consolidating statements of income and
retained earnings and cash flows of the “other subsidiaries” for such fiscal
quarter in each case substantially in the form of Note 7 of Holdings’ Report on
Form 10-Q for the fiscal quarter ended June 30, 2001 and setting forth, in
comparative form, the corresponding amounts as of the end of and for the
previous year, together with a certificate of a Financial Officer of Holdings to
the effect that such financial statements present fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;



--------------------------------------------------------------------------------



 



42



        (f) promptly after the same become publicly available, copies of all
periodic and other reports (including all reports on Form 10-K, Form 10-Q and
Form 8-K), proxy statements and other materials filed by Holdings or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by Holdings to its shareholders
generally, as the case may be;           (g) promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of Holdings or any Subsidiary, or compliance with the terms
of this Agreement, as the Administrative Agent or any Lender acting through the
Administrative Agent may reasonably request;           (h) prompt written notice
(including a description in reasonable detail) of (i) the occurrence of any
Default; (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against Holdings, any Subsidiary
or any Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect; (iii) the occurrence of any “prohibited transaction”
(as defined in ERISA) that would reasonably be expected to result in a Material
Adverse Effect and (iv) any other development that results in, or would
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under this paragraph shall be accompanied by a statement of a
Financial Officer or other executive officer of Holdings setting forth a summary
in reasonable detail of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto; and    
      (i) within five Business Days after Holdings or the Company has knowledge
thereof, notice of any change to any Index Rating by S&P or Moody’s.

                  Each of the financial statements furnished to the Lenders
pursuant to subsections (a) and (b) of this Section 5.05 shall be accompanied by
a compliance certificate in substantially the form of Exhibit E signed by a
Financial Officer of Holdings. Each such financial statement shall also be
accompanied by a certificate signed by a Financial Officer of Holdings setting
forth any changes in the Subsidiaries constituting Material Subsidiaries that
shall have occurred since the date of the most recent certificate delivered
under this paragraph and confirming compliance with Section 5.09.

                  SECTION 5.06. Books and Records; Inspection Rights. Holdings
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all on reasonable terms and conditions
and during normal business hours.

                  SECTION 5.07. Compliance with Laws. Holdings will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of each Governmental Authority applicable to it or its property,
including all Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

                  SECTION 5.08. Guarantee Requirement. Holdings will, and will
cause each Material Subsidiary (in the case of a newly-designated Material
Subsidiary, as promptly as reasonably practicable following its designation as a
Material Subsidiary) to, execute any and all further documents, agreements and
instruments, and take all further actions, that may be required in order to
cause the Guarantee Requirement to be satisfied at all times.



--------------------------------------------------------------------------------



 



43

                  SECTION 5.09. Material Subsidiaries. Holdings will from time
to time, by one or more written notices delivered to the Administrative Agent,
designate as Material Subsidiaries all such Subsidiaries as shall be required in
order that the Material Subsidiaries shall at all times include (a) each
Subsidiary that, together with its subsidiaries, shall have accounted for more
than 5% of Consolidated EBITDA for the period of four fiscal quarters most
recently ended, and (b) each other Subsidiary other than Subsidiaries that,
together with their own subsidiaries, account for not more than 15% of
Consolidated EBITDA for the period of four fiscal quarters most recently ended.
For purposes of making the determinations required by this Section, cash flows
of Non-US Subsidiaries shall be converted into US Dollars at the rates used in
preparing the consolidated balance sheets of Holdings included in the applicable
financial statements referred to in Section 3.04 or delivered pursuant to
Section 5.05. Notwithstanding the foregoing, Holdings shall have no obligation
to review the status of its subsidiaries as Material or non-Material
Subsidiaries other than in connection with the preparation of the certificates
referred to in the last sentence of Section 5.05, and shall have no obligation
to designate any Subsidiary as a Material Subsidiary other than at the time any
such certificate is delivered unless, following the completion of any
acquisition or corporate restructuring involving such Subsidiary, the chief
financial officer of Holdings shall have actual knowledge that such Subsidiary
is required to be designated as a Material Subsidiary.

ARTICLE VI

Negative Covenants

                  Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, each of Holdings, the Company and ASII, and each Borrowing
Subsidiary covenants and agrees with the Lenders (but, in the case of each
Borrowing Subsidiary, only as to such Borrowing Subsidiary and its own
subsidiaries), that none of Holdings or any Subsidiary will:

                  SECTION 6.01. Priority Indebtedness. Incur any Priority
Indebtedness unless, immediately after such Incurrence, the aggregate amount of
all Priority Indebtedness of Holdings and the Subsidiaries shall not exceed the
greater of US$250,000,000 and 10% of Consolidated Net Tangible Assets as of the
end of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.05(a) or (b) (or, prior to the delivery of any
such financial statements, as of June 30, 2001); provided that Holdings and the
Subsidiaries may in any event Incur Priority Indebtedness consisting of
extensions, renewals and replacements of Priority Indebtedness incurred in
compliance with this Section 6.01 so long as such extension, renewal or
replacement Indebtedness shall not be guaranteed by any guarantors or, unless
otherwise permitted by Section 6.02, secured by any assets that did not
guarantee or secure, as applicable, the Indebtedness so extended, renewed or
replaced.

                  SECTION 6.02. Liens. Directly or indirectly create, incur,
assume or permit to exist any Lien securing Indebtedness for money borrowed upon
or with respect to any of its property or assets, whether now owned or hereafter
acquired except:



        (a) Permitted Encumbrances;           (b) Liens created under this
Agreement;           (c) Liens existing on the date hereof and set forth on
Schedule 6.02 and any replacements thereof; provided that (i) no such Lien shall
apply to any other property or assets of Holdings or



--------------------------------------------------------------------------------



 



44



  any Subsidiary other than improvements and accessions to the subject assets
and proceeds thereof and (ii) no such Lien shall secure obligations other than
those which it secured on the date hereof and permitted extensions, renewals and
replacements thereof;           (d) Liens on assets existing at the time such
assets are acquired by Holdings or a Subsidiary and any replacements thereof;
provided that (i) no such Lien is created in contemplation of or in connection
with such acquisition, (ii) no such Lien shall apply to any other property or
assets of Holdings or any Subsidiary other than improvements and accessions to
the subject assets and proceeds thereof and (iii) no such Lien shall secure
obligations other than those which it secures on the date of such acquisition
and permitted extensions, renewals and replacements thereof;           (e) Liens
on assets of any Person at the time such Person becomes a Subsidiary; and any
replacements thereof; provided that (i) no such Lien is created in contemplation
of or in connection with such Person becoming a Subsidiary, (ii) no such Lien
shall apply to any other property or assets of Holdings or any Subsidiary other
than improvements and accessions to the subject assets and proceeds thereof and
(iii) no such Lien shall secure obligations other than those which it secures on
the date such Person becomes a Subsidiary and permitted extensions, renewals and
replacements thereof;           (f) Liens securing Indebtedness incurred to
finance the purchase, of property, plant or equipment acquired after the date
hereof to the extent such Liens attach only to such property, plant or equipment
and improvements and accretions thereto and are created at the time of or within
180 days after the acquisition of such property, plant, equipment, improvements
or accretions, as the case may be, and any replacements thereof; provided that
no such Lien shall apply to any other property or assets of Holdings or any
Subsidiary other than improvements and accessions to the subject property or
assets and proceeds thereof;           (g) customary Liens arising from or
created in connection with the issuance of trade letters of credit for the
account of the Company or any Subsidiary supporting obligations not constituting
Indebtedness; provided that such Liens encumber only the raw materials,
inventory, machinery or equipment in connection with the purchase of which such
letters of credit are issued;           (h) Liens on assets associated with
sales offices purchased from third parties by Holdings or the Subsidiaries and
securing Indebtedness of Holdings or the Subsidiaries issued as consideration
for such purchases;           (i) Liens on cash deposits subject to Cash Pooling
Arrangements and securing liabilities of Non-US Subsidiaries participating
therein and permitted by clause (h) of Section 6.04;           (j) Liens on
assets of Subsidiaries securing obligations owed to Holdings or one or more
other Subsidiaries (other than Liens existing or deemed to exist in connection
with Securitization Transactions); provided that (i) no such Lien shall be
created in favor of any person other than Holdings or a Subsidiary and (ii) any
such obligations owed by Designated Subsidiaries to Subsidiaries that are not a
Designated Subsidiaries, and the Liens securing such obligations, shall, to the
extent the aggregate outstanding amount of such obligations is greater than
US$250,000,000, be subordinated in any bankruptcy, insolvency or similar
proceeding affecting such Designated Subsidiary to the claims of the Lenders
against such Designated Subsidiary;



--------------------------------------------------------------------------------



 



45



        (k) to the extent such transactions are not structured as true sales of
accounts receivable, Liens existing or deemed to exist in connection with
(i) the Unified Receivables Program (including any replacement or successor
programs to the extent they involve only the sale of accounts receivable of the
US Plumbing and/or the Unitary Product Group business segments referred to in
Holdings’ Annual Report on Form 10-K for the fiscal year ended December 31,
2000), and (ii) other Securitization Transactions in an aggregate amount not
greater at any time than US$250,000,000;           (l) to the extent such
transactions are not structured as true sales of accounts receivable, Liens
existing or deemed to exist in connection with Securitization Transactions
(other than the Unified Receivables Program and any permitted replacement or
successor programs referred to in clause (k) above) in an aggregate amount
greater than $250,000,000; provided, that at the time of any such creation or
deemed creation of a Lien, the Commitments shall be reduced pursuant to
Section 2.08(b), and any outstanding Loans shall be prepaid pursuant to
Section 2.10(a), in an amount equal to such excess;           (m) Liens securing
judgments entered against Holdings or the Subsidiaries so long as such judgments
have not resulted in Events of Default under clause (i) of Article VII;    
      (n) Liens (other that (i) Liens securing Indebtedness, (ii) Liens created
or deemed to exist in connection with Securitization Transactions and
(iii) Liens securing or deemed to exist in connection with Priority
Indebtedness) securing obligations in an aggregate amount not to exceed
US$25,000,000 at any time outstanding;           (o) at any time when
Section 6.01 shall be in effect, Liens securing or deemed to exist in connection
with Priority Indebtedness (including Priority Indebtedness consisting of
extensions, renewals and replacements of Priority Indebtedness) Incurred without
violation of Section 6.01; and           (p) at any time when Section 6.01 shall
not be in effect, Liens securing or deemed to exist in connection with
Indebtedness in an aggregate principal amount that, taken together with the
aggregate Attributable Debt in respect of Sale-Leaseback Transactions permitted
under Section 6.03(e), does not exceed the greater of US$250,000,000 and 10% of
Consolidated Net Tangible Assets as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.04(a)
or (b).

                  SECTION 6.03. Sale-Leaseback Transactions. Enter into any
Sale-Leaseback Transaction except:



        (a) Sale-Leaseback Transactions existing on the date hereof and set
forth on Schedule 6.03 and any replacements and refinancings thereof; provided
that such replacements and refinancings shall not apply to any other property or
assets of Holdings or any Subsidiary;           (b) any Sale-Leaseback
Transaction entered into within 180 days after the acquisition or construction
of the subject property to finance the acquisition thereof and any replacements
and refinancings thereof; provided that such replacements and refinancings shall
not apply to any other property or assets of Holdings or any Subsidiary;    
      (c) any Sale-Leaseback Transaction involving no party other than Holdings
or any Subsidiary so long as (i) no lien shall be created in favor of any person
other than Holdings or a



--------------------------------------------------------------------------------



 



46



  Subsidiary on the rights of the lessor under any such arrangement and (ii) if
the lessee in any such transaction is a Designated Subsidiary and the lessor is
a Subsidiary that is not a Designated Subsidiary, the obligations owed to the
lessor shall be subordinated in any bankruptcy, insolvency or similar proceeding
affecting the lessee to the claims of the Lenders against the lessee;    
      (d) at any time when Section 6.01 shall be in effect, other Sale-Leaseback
Transactions to the extent the Attributable Debt related thereto constitutes
Priority Indebtedness Incurred without violation of Section 6.01; and    
      (e) at any time when Section 6.01 shall not be in effect, other
Sale-Leaseback Transactions to the extent the Attributable Debt related thereto,
taken together with the aggregate principal amount of the indebtedness secured
by Liens permitted under Section 6.02(p), does not exceed the greater of
US$250,000,000 and 10% of Consolidated Net Tangible Assets as of the end of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.04(a) or (b).

                  SECTION 6.04. Subsidiary Indebtedness. Permit any Subsidiary
(other than the Company, ASII or any other Material Subsidiary that shall be a
party to the Subsidiary Guarantee Agreement and a Guarantor of all the
Obligations) to Incur any Indebtedness or to issue any preferred stock or other
preferred equity securities except:



        (a) the Obligations;           (b) Indebtedness existing on the date
hereof and set forth on Schedule 6.04 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof;           (c) Indebtedness, preferred stock or preferred equity
securities of Subsidiaries existing at the time they become Subsidiaries and not
incurred in contemplation of their becoming Subsidiaries;    
      (d) Indebtedness (or preferred stock or preferred equity securities)
representing the purchase price, or incurred to finance the purchase, of
property, plant or equipment acquired after the date hereof or secured by a Lien
on any such property, plant or equipment prior to the acquisition thereof to the
extent such Lien attaches only to such property, plant or equipment and
improvements and accretions thereto;           (e) Indebtedness owed to Holdings
or one or more other Subsidiaries (or preferred stock or preferred equity
securities; provided that such preferred stock or preferred equity securities
are owned by Holdings or one or more Subsidiaries); provided that (i) no Lien on
any such Indebtedness (or preferred stock or preferred equity securities) shall
be created in favor of any person other than Holdings or a Subsidiary and
(ii) any such Indebtedness owed by Designated Subsidiaries to any Subsidiaries
that are not Designated Subsidiaries shall, to the extent greater than
US$25,000,000 in the aggregate for all such Indebtedness referred to in this
clause (ii), be subordinated in any bankruptcy, insolvency or similar proceeding
affecting such Designated Subsidiary to the claims of the Lenders against such
Designated Subsidiary;           (f) Indebtedness deemed to exist as a result of
Securitization Transactions permitted under clauses (k) and (l) of Section 6.02;



--------------------------------------------------------------------------------



 



47



        (g) Indebtedness in connection with overdrafts, in the ordinary course
of business, under Cash Pooling Arrangements;           (h) Indebtedness,
preferred stock or other preferred equity securities of any Non-US Subsidiary,
including any extensions, renewals and replacements of any such Indebtedness
that do not result in an earlier maturity date or decreased weighted average
life thereof, in an aggregate amount not to exceed $250,000,000 at any time
outstanding; and           (i) other Indebtedness constituting Priority
Indebtedness Incurred without violation of Section 6.01.

                  SECTION 6.05. Fundamental Changes. (a) In the case of Holdings
or any Material Subsidiary, merge with or into or consolidate with any other
Person, or liquidate or dissolve, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of related transactions) all or
substantially all of the consolidated assets of Holdings and the Subsidiaries
(whether now owned or hereafter acquired and whether directly or through any
merger or consolidation of, or any issuance, sale, transfer, lease or other
disposition of equity interests in, any Subsidiary) except that if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Person may merge into Holdings in a
transaction in which Holdings is the surviving corporation, (ii) any Person may
merge into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) any Subsidiary may liquidate or dissolve if Holdings
determines in good faith that such liquidation or dissolution is in the best
interests of Holdings and the Subsidiaries and is not materially disadvantageous
to the Lenders and (iv) any sale of assets (or stock of a Subsidiary) permitted
under paragraph (b) below may be effected through the merger or consolidation of
one or more Material Subsidiaries (other than the Company, ASII or any Borrowing
Subsidiary) in a transaction in which the surviving person is not a Subsidiary.

                  (b) Sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) to any Person that is not a
Guarantor of all the Obligations, assets with an aggregate fair market value
during any fiscal year greater than 25% of the Consolidated Total Assets of
Holdings at the end of the immediately preceding fiscal year, provided that with
respect to any such transactions (or series of related transactions) in excess
of 10% and less than or equal to 25% of the Consolidated Total Assets of
Holdings at the end of the immediately preceding fiscal year, the Commitments
shall be reduced pursuant to Section 2.08(b), and any outstanding Loans shall be
prepaid pursuant to Section 2.10(a), in an amount equal to such excess upon the
closing of such transactions; provided further, however, that in no event shall
all or substantially all of (i) the Trane Business or (ii) the Trane Trademarks
or Trane Trademark Licenses be sold, transferred, leased or otherwise disposed
of (in one transaction or in a series of related transactions) to any Person
that is not a Guarantor of all the Obligations.

                  (c) Alter in a fundamental manner the character of the
business of Holdings and its Subsidiaries taken as a whole from that conducted
immediately prior to the date hereof (it being understood that the entry into
other industrial businesses or businesses reasonably related, similar or
ancillary to any of the businesses conducted by Holdings or its Subsidiaries as
of the date hereof shall not be considered a fundamental alteration).

                  SECTION 6.06. Investments, Loans and Advances. (a) Directly or
indirectly make or own any Investment in any Person or enter into any Joint
Venture, except for:



        (i) Investments existing on the date hereof and restructurings thereof
that do not increase the aggregate amount of such Investments;



--------------------------------------------------------------------------------



 



48



        (ii) Investments in Holdings;           (iii) Investments in Joint
Ventures and Subsidiaries and in persons that at the time of such Investments
become Joint Ventures or Subsidiaries;           (iv) Investments received as
consideration in connection with or arising by virtue of any merger,
consolidation, sale or other transfer of assets permitted under Section 6.05;  
        (v) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, and other disputes with, suppliers, customers or others arising
in the ordinary course of business;           (vi) Investments in Cash
Equivalents or Foreign Cash Equivalents; and           (vii) other Investments
in Persons that are neither Subsidiaries nor Joint Ventures in an aggregate
amount during any fiscal year not greater than US$50,000,000.

                  (b) Make any Investment in equity interests in another Person,
or acquire all or substantially all the assets of any other Person (or assets
that are substantial in relation to Holdings and the Subsidiaries taken as a
whole), for consideration with a value greater than US$250,000,000 unless
Holdings shall first have delivered to the Administrative Agent computations and
other information demonstrating compliance on a pro forma basis with the
covenants set forth in Sections 6.09 and 6.10, giving effect to such Investment
or acquisition as if it had occurred at the beginning of the most recent period
of four fiscal quarters for which financial statements shall have been delivered
under Section 5.01(a) or (b).

                  SECTION 6.07. Junior Payments. Make any Junior Payment if,
(a) at the time thereof or after giving effect thereto a Default shall have
occurred and be continuing or (b) giving pro forma effect thereto as if it had
occurred on the last day of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or (b),
Holdings would not have been in compliance with the covenant set forth in
Section 6.09 as of the end of such fiscal quarter if the Leverage Ratio required
under such Section had been that required to be maintained as of the fiscal
quarter end next succeeding the date of such Junior Payment.

                  SECTION 6.08. Use of Proceeds. Use the proceeds of the Loans
for any purpose other than the purposes set forth in the preamble to this
Agreement, or use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X. Permit more than 25% of the value
of the assets of Holdings and the Subsidiaries which are subject to any
arrangement hereunder restricting the ability of Holdings or such Subsidiary to
sell, pledge or otherwise dispose of assets to consist of Margin Stock.

                  SECTION 6.09. Ratio of Consolidated Total Debt to Consolidated
EBITDA. Permit the ratio of (i) Consolidated Total Debt of Holdings on the last
day of any fiscal quarter ending during any period set forth below to (ii)
Consolidated EBITDA of Holdings as of the end of and for any period of four
consecutive fiscal quarters ending during any period set forth below to exceed
the ratio indicated below with respect to such period.



--------------------------------------------------------------------------------



 



49

      Period   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Closing Date through 12/31/02   3.0:1.0 1/1/03 through Maturity Date   2.75:1.0

                  SECTION 6.10. Ratio of Consolidated Free Cash Flow to
Consolidated Interest Expense. Permit the ratio of (i) Consolidated Free Cash
Flow of Holdings to (ii) Consolidated Interest Expense of Holdings, in each case
for any period of four consecutive fiscal quarters ending during any period set
forth below to be less than the ratio indicated below with respect to such
period:

      Period   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Closing Date through 12/31/02   2.75:1.0 1/1/03 through Maturity Date   3.25:1.0

ARTICLE VII

Events of Default

      If any of the following events (“Events of Default”) shall occur:



        (a) (i) any Borrower shall default in the payment when due of any
principal on any Loan, whether at the stated maturity thereof or at any other
time provided in this Agreement or (ii) any Borrower shall default for a period
of three days in the payment when due of interest on any Loan or of any other
sum required to be paid pursuant to this Agreement;           (b) Holdings or
any Borrower shall default in the observance or performance of any of the
covenants set forth in Section 5.01 (with respect to Holdings’, the Company’s or
ASII’s existence) or 5.05(i) or in Article VI;           (c) (i) Holdings shall
default in the observance or performance of any of the covenants set forth in
Section 5.09 for a period of three Business Days or (ii) any Borrower shall
default in the observance or performance of any other provision hereof or of any
other Credit Document not mentioned in (a), (b) or (c)(i) above, which default
is not remedied within 30 days (or 60 days if (x) such default is capable of
being cured, (y) a cure of such default will require more than 30 days and
(z) the applicable Borrower is proceeding to effect a cure of such default)
after notice thereof to the Company by the Administrative Agent or any Lender;  
        (d) any representation or warranty made (or deemed made) herein or in
any other Credit Document by any Credit Party, or in any statement or
certificate furnished by any Credit Party pursuant hereto or in connection with
any Credit Event, proves untrue in any material respect as of the date of the
making (or deemed making) thereof;



--------------------------------------------------------------------------------



 



50



        (e) Holdings or any Subsidiary shall default in the payment when due,
after any applicable grace period, of any Material Indebtedness (other than
Material Indebtedness owed to Holdings or a Subsidiary); or there shall occur
any default or other event under any indenture, agreement or other instrument
under which any Material Indebtedness is outstanding and such default or event
shall result in the acceleration of the maturity or the required redemption or
repurchase of such Material Indebtedness (or, in the case of any such Material
Indebtedness under any Hedging Agreement, the early termination of or any
required payment under such Hedging Agreement);           (f) any “reportable
event” (as defined in ERISA) that constitutes grounds for the termination of any
Plan by the PBGC, or for the appointment by an appropriate court of a trustee to
administer or liquidate any Plan, or that could reasonably be expected to result
in a Material Adverse Effect, shall have occurred and shall be continuing 30
days after written notice to such effect shall have been given to the Company by
the Administrative Agent; or any Plan shall be terminated by the PBGC; or a
trustee shall be appointed to administer any Plan; or the PBGC shall institute
proceedings to administer or terminate any Plan; and in the case of any such
event the aggregate amount of unfunded liabilities under any affected Plan shall
exceed (either singly or in the aggregate in the case of any such liability
arising under more than one Plan) US$20,000,000; or Holdings or any of its
Subsidiaries or any member of the Controlled Group of any of them shall withdraw
(completely or partially) from any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) and the aggregate amount of the liability of
Holdings and its Subsidiaries to such plan under Title IV of ERISA shall exceed
(either singly or in the aggregate in the case of any such liability arising
under more than one such plan) US$20,000,000;           (g) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of Holdings or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;    
      (h) Holdings or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, or (v) make a general
assignment for the benefit of creditors;           (i) one or more judgments for
the payment of money in an aggregate amount in excess of US$20,000,000 (except
to the extent covered by insurance as to which the insurer has acknowledged such
coverage in writing) shall be rendered against Holdings, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of Holdings or any Subsidiary to enforce any such judgment;



--------------------------------------------------------------------------------



 



51



        (j) an “Event of Default” shall have occurred and be continuing under
and as defined in the Five Year Credit Agreement;           (k) Holdings, the
Company, ASII or any Subsidiary Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in Article IX or in the Subsidiary
Guarantee Agreement, as the case may be, or the guarantee of Holdings, the
Company or ASII hereunder or of any Subsidiary Guarantor under the Subsidiary
Guarantee Agreement shall not be (or shall be claimed by Holdings, the Company,
ASII or any Subsidiary Guarantor not to be) valid or in full force and effect;
or           (l) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings, the
Company or ASII described in clause (g) or (h) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Borrower Agent,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings and the Borrowers; and in case of any event with respect to Holdings,
the Company or ASII described in clause (g) or (h) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Holdings and each Borrower.

ARTICLE VIII

The Administrative Agent

                  In order to expedite the transactions contemplated by this
Agreement, Chase is hereby appointed to act as Administrative Agent on behalf of
the Lenders. Each of the Lenders hereby irrevocably authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Credit
Documents, together with such actions and powers as are reasonably incidental
thereto.

                  Any Lender serving as Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such Lender and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with any Credit Party or any Affiliate
thereof as if it were not the Administrative Agent hereunder.

                  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Credit Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated



--------------------------------------------------------------------------------



 



52

by the Credit Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Credit Documents,
the Administrative Agent shall not have any duty to disclose, or be liable for
the failure to disclose, any information relating to Holdings or any Subsidiary
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02) or in the absence of its own gross negligence or wilful misconduct. The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by a
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Credit
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Credit Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Credit
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

                  The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it in good faith to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it in good faith to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for any
Credit Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

                  The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs and the provisions of Section 10.03 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

                  Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Administrative Agent, or, if the Administrative Agent shall
have resigned, the Required Lenders, shall have the right (in consultation with,
and with the consent of (unless an Event of Default has occurred and is
continuing pursuant to clause (g) or (h) of Section 7.01), the Company, which
shall not be unreasonably withheld) to appoint a successor. If no successor
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may (in consultation with, and with the
consent of (unless an Event of Default has occurred and is continuing pursuant
to clause (g) or (h) of Section 7.01), the Company, which shall not unreasonably
withhold such consent and which shall, if the retiring Administrative Agent
shall so request, designate and approve a successor Administrative Agent) on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as



--------------------------------------------------------------------------------



 



53

Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

                  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document, any related agreement or any document furnished
hereunder or thereunder.

                  None of the institutions named as Syndication Agents or
Documentation Agents in the heading of this Agreement shall, in their capacities
as such, have any duties or responsibilities of any kind under this Agreement.

ARTICLE IX

Guarantee

                  In order to induce the Lenders to extend credit to the
Borrowers hereunder, each of Holdings, the Company and ASII hereby irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the Obligations. Each of Holdings, the Company and ASII further agrees that the
due and punctual payment of the Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any Obligation.

                  Each of Holdings, the Company and ASII waives presentment to,
demand of payment from and protest to any Borrower of any of the Obligations,
and also waives notice of acceptance of its obligations and notice of protest
for nonpayment. The obligations of each of Holdings, the Company and ASII
hereunder shall not be affected by (a) the failure of any Lender to assert any
claim or demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement or any other Credit Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement or any other Credit Document; (d) the failure or delay of any
Lender to exercise any right or remedy against any other guarantor of the
Obligations; (e) the failure of any Lender to assert any claim or demand or to
enforce any remedy under any Credit Document or any other agreement or
instrument; (f) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; or (g) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
Holdings, the Company or ASII or otherwise operate as a discharge of Holdings,
the Company or ASII as a matter of law or equity or which would impair or
eliminate any right of Holdings, the Company or ASII to subrogation.

                  Each of Holdings, the Company and ASII further agrees that its
guarantee hereunder constitutes a promise of payment when due (whether or not
any bankruptcy or similar proceeding shall have stayed the accrual or collection
of any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any Lender
or the Administrative



--------------------------------------------------------------------------------



 



54

Agent to any balance of any deposit account or credit on the books of any Lender
or the Administrative Agent in favor of Holdings, any Borrower or Subsidiary or
any other Person.

                  The obligations of Holdings, the Company and ASII hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations or otherwise.

                  Each of Holdings, the Company and ASII further agrees that its
obligations hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Lender upon the bankruptcy or
reorganization of Holdings or any Borrower or otherwise.

                  In furtherance of the foregoing and not in limitation of any
other right which any Lender, the Administrative Agent may have at law or in
equity against Holdings, the Company or ASII by virtue hereof, upon the failure
of any Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each of Holdings, the Company and ASII hereby promises to and will, upon receipt
of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent, for distribution to the Lenders, or the
Administrative Agent, as appropriate, in cash an amount equal the unpaid
principal amount of such Obligation. Each of Holdings, the Company and ASII
further agrees that if payment in respect of any Obligation shall be due in a
currency other than US Dollars and/or at a place of payment other than New York
and if, by reason of any legal prohibition, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Lender or the Administrative Agent, not
consistent with the protection of its rights or interests, then, at the election
of such Lender or the Administrative Agent, Holdings, the Company and ASII shall
make payment of such Obligation in US Dollars in New York, and shall indemnify
such Lender and the Administrative Agent against any losses or expenses
(including losses or expenses resulting from fluctuations in exchange rates)
that it shall sustain as a result of such alternative payment.

                  Upon payment in full by Holdings, the Company or ASII of any
Obligation of any Borrower, each Lender shall, in a reasonable manner, assign to
Holdings, the Company or ASII, as applicable, the amount of such Obligation owed
to such Lender and so paid, such assignment to be pro tanto to the extent to
which the Obligation in question was discharged by Holdings, the Company or
ASII, as applicable, or make such disposition thereof as Holdings, the Company
or ASII shall direct (all without recourse to any Lender and without any
representation or warranty by any Lender). Upon payment by Holdings, the Company
or ASII of any sums as provided above, all rights of Holdings, the Company or
ASII against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Lenders (it being understood that,
after the discharge of all the Obligations due and payable from such Borrower,
such rights may be exercised by Holdings, the Company or ASII, as applicable
notwithstanding that such Borrower may remain contingently liable for indemnity
or other Obligations).



--------------------------------------------------------------------------------



 



55

ARTICLE X

Miscellaneous

                  SECTION 10.01. Notices. Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:



        (a) if to the Borrower Agent, to it at One Centennial Avenue,
Piscataway, NJ, 08855, Attn. R. Scott Massengill, Treasurer, (Telecopy No.
(732) 980-6123);           (b) if to any Borrower, to it in care of the Borrower
Agent as provided in paragraph (a) above;           (c) if to the Administrative
Agent, to The Chase Manhattan Bank, Loan and Agency Services Group, One Chase
Manhattan Plaza, 8th Floor, New York, New York 10081, Attention of Maria M.
Swales (Telecopy No. (212) 552-5662), with a copy to The Chase Manhattan Bank,
270 Park Avenue, New York 10017, Attention of Randolph Cates (Telecopy No.(212)
270-1403);           (d) if to the Swingline Lender, to it at The Chase
Manhattan Bank, Attention of Maria M. Swales (Telecopy No. (212) 552-5662), with
a copy to the Administrative Agent as provided in paragraph (c) above; and    
      (e) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

                  SECTION 10.02. Waivers; Amendments. (a) No failure or delay by
the Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Credit Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under any other Credit Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Credit Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

                  (b) Neither this Agreement nor any other Credit Document nor
any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by Holdings, the
Company, ASII and the Required Lenders or by Holdings, the Company, ASII and the
Administrative Agent with the consent of the Required Lenders and, in the case
of any other Credit



--------------------------------------------------------------------------------



 



56

Document, each applicable Borrower (or the Borrower Agent on behalf of such
Borrower); provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable to any Lender hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, (v) change Section 2.08(c) or
(d)(iii) in a manner that would alter the pro rata reduction of the Commitments
required thereby, without the written consent of each Lender affected thereby,
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Credit Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vii) release Holdings, the Company or ASII from their
respective obligations under Article IX, in each case without the written
consent of each Lender; or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guarantee Agreement
without the written consent of Lenders representing more than 75% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent or the
Swingline Lender, as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the Company, ASII, the Required Lenders and the Administrative
Agent if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

                  SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The
Borrowers shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore, counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Credit
Documents or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of Cravath, Swaine & Moore, counsel for the Administrative Agent,
and, if an Event of Default shall have occurred or shall be reasonably
anticipated by the Administrative Agent, other counsel for the Administrative
Agent or any Lender, in connection with the enforcement or protection of the
rights of the Administrative Agent or Lender in connection with the Credit
Documents, including its rights under this Section, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

                  (b) The Borrowers shall indemnify the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(other than Excluded Taxes), including the reasonable and documented fees,
charges and disbursements of counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Credit Document or any agreement or
instrument contemplated thereby, the performance by the parties to the Credit
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated



--------------------------------------------------------------------------------



 



57

hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Holdings or any of its Subsidiaries, or any Environmental
Liability related in any way to Holdings or any of the Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
wilful misconduct or gross negligence of such Indemnitee or any of its
directors, officers, employees or agents. The Borrower and each Indemnitee
agrees that (i) such Indemnitee will contest any claim in respect of which
indemnification is sought under this paragraph if requested by the Borrower
Agent, in a manner reasonably directed by the Borrower Agent, with counsel
selected by the Indemnitee and approved by the Borrower Agent, which approval
shall not be unreasonably withheld or (ii) the Borrower Agent, upon the request
of the Indemnitee, shall retain counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee in any proceeding with respect to any
such claim and shall pay as incurred the reasonable fees and expenses of such
counsel related to such proceeding. In any such proceeding with respect to which
the Indemnitee has requested the Borrower Agent to retain counsel, any
Indemnitee shall have the right to retain its own counsel at its own expense,
except that the Borrower Agent shall pay as they are incurred the reasonable
fees and expenses of counsel retained by the Indemnitee if (y) the Borrower and
the Indemnitee agree to the retention of such counsel or (z) the named parties
to any such proceeding (including any impleaded parties) include both the
Borrower and the Indemnitee and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. Any Indemnitee that proposes to settle or compromise any
indemnified claim for which the Borrowers may be liable for payment of indemnity
shall give the Borrower Agent written notice of the terms of such proposed
settlement or compromise reasonably in advance of settling or compromising such
claim or proceeding and shall obtain the Borrower Agent’s prior written consent,
which consent shall not be unreasonably withheld; provided that nothing in this
sentence or the preceding sentence shall restrict the right of any person to
settle or compromise any claim for which indemnity would be otherwise available
on any terms if such person waives its right to indemnity from the Borrowers in
respect of such claim. The Borrower Agent will not, without the prior written
consent of the applicable Indemnitee (which consent shall not be unreasonably
withheld), settle any proceeding with respect to which the Indemnitee has
requested the Borrower Agent to retain counsel unless such settlement includes
an express, complete and unconditional release of such Indemnitee with respect
to all claims asserted in such proceeding.

                  (c) To the extent that the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Swingline Lender such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Swingline Lender in its capacity as such.

                  (d) To the extent permitted by applicable law, neither
Holdings nor any Borrower shall assert, and each hereby waives, any claim
against any Indemnitee for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with or
as a result of this Agreement or any agreement or instrument contemplated
hereby, the Transactions or any Loan or the use of the proceeds thereof.

                  (e) All amounts due under this Section shall be payable
promptly after written demand therefor setting forth the amount and the nature
of the expense or claim, as applicable.



--------------------------------------------------------------------------------



 



58

                  (f) Notwithstanding the foregoing paragraphs, nothing in this
Section shall require Holdings or any Borrower to indemnify the Administrative
Agent or Lender against or to reimburse the Administrative Agent or Lender for
any cost or reduction in amounts received that shall result from the Changes in
Law or other matters addressed in Section 2.14, 2.15 or 2.16 and that shall be
expressly excluded from the amounts for which Holdings and the Borrowers are
liable under such Sections.

                  SECTION 10.04. Successors and Assigns. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder or under any Borrowing Subsidiary Agreement (except as expressly
provided herein) without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

                  (b) Any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender (or an Affiliate of a Lender
that is sufficiently creditworthy that there would be no reasonable doubt as to
its ability to perform its obligations hereunder), each of the Borrower Agent
and the Administrative Agent (and in the case of an assignment of all or a
portion of a Commitment, the Swingline Lender) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than US$10,000,000 unless each of the Borrower Agent and the
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (iii) shall
not apply to rights in respect of outstanding Competitive Loans, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
US$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; and provided further
that any consent of the Borrower Agent otherwise required under this paragraph
shall not be required if an Event of Default under clause (g) or (h) of
Section 7.01 has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

                  (c) The Administrative Agent, acting for this purpose as the
Administrative Agent of each Borrower, shall maintain at one of its offices in
The City of New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and



--------------------------------------------------------------------------------



 



59

the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, the Administrative Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

                  (d) Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

                  (e) Any Lender may, without the consent of any Borrower or the
Administrative Agent, or the Swingline Lender sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Credit Documents and to approve any amendment,
modification or waiver of any provision of the Credit Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of and be subject to all the
obligations of a Lender under Sections 2.14, 2.15 and 2.16 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

                  (f) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Sections 2.16(e) as though it were
a Lender. The provisions of Section 2.18 shall apply to each Participant as
though it were a Lender.

                  (g) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



--------------------------------------------------------------------------------



 



60

                  (h) Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Bank”) may grant to a special purpose funding vehicle
(an “SPC”) of such Granting Bank, identified as such in writing from time to
time by the Granting Bank to the Administrative Agent and the Borrowers, the
option to provide to the Borrowers all or any part of any Loan that such
Granting Bank would otherwise be obligated to make to the Borrowers pursuant to
Section 2.01; provided that (i) nothing herein shall constitute a commitment to
make any Loan by any SPC and (ii) if an SPC elects not to exercise such option
or otherwise fails to provide all or any part of such Loan, the Granting Bank
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall be deemed to utilize the Commitment of the
Granting Bank to the same extent, and as if, such Loan were made by the Granting
Bank. Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the related Granting Bank makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Bank or to any
financial institutions (if consented to by the Borrowers and Administrative
Agent) providing liquidity and/or credit facilities to or for the account of
such SPC to fund the Loans made by such SPC or to support the securities (if
any) issued by such SPC to fund such Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans (but not relating to any
Borrower, except with the Borrower Agent’s consent) to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC (and subject to the agreement of any such
provider of any surety, guarantee or credit or liquidity enhancement to maintain
the confidentiality of such information on substantially the terms set forth in
Section 10.12).

                  SECTION 10.05. Survival. All covenants, agreements,
representations and warranties made by the Credit Parties herein, in the other
Credit Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

                  SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Credit Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties



--------------------------------------------------------------------------------



 



61

hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

                  SECTION 10.07. Severability. Any provision of any Credit
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions of such Credit Document; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

                  SECTION 10.08. Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of any Borrower (other than
payroll accounts and trust accounts) against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement. The rights of each Lender under this Section are in
addition to and shall not limit other rights and remedies (including other
rights of setoff) which such Lender may have.

                  SECTION 10.09. Governing Law; Jurisdiction; Consent to Service
of Process. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

                  (b) Holdings and each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Credit Document shall
affect any right that any party to this Agreement may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against any Borrower or its properties in the courts of any jurisdiction.

                  (c) Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Credit Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

                  (d) Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Credit Document will affect the right of any
party hereto or thereto to serve process in any other manner permitted by law.

                  SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY



--------------------------------------------------------------------------------



 



62

ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

                  SECTION 10.11. Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

                  SECTION 10.12. Confidentiality. The Administrative Agent and
each of the Lenders agrees to maintain, and to cause its directors, officers,
employees and agents to maintain, the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, subject to the delivery of prompt notice of such required
disclosure to the Borrower Agent in order that Holdings or the Borrowers may
have the opportunity to contest such disclosure or to seek one or more
protective orders with respect thereto, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the written
consent of any Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than a Borrower. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is publicly
available or available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by a Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as a prudent Person engaged in the same business or following
customary procedures for such business would accord to its own confidential
information.

                  SECTION 10.13. Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest



--------------------------------------------------------------------------------



 



63

thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

                  SECTION 10.14. Release of Guarantees; Termination of Certain
Covenants and Subsidiary Guarantee Agreement. (a) Notwithstanding any contrary
provision herein or in any other Credit Document, if the Borrower Agent shall
request the release under the Subsidiary Guarantee Agreement of any Subsidiary
Guarantor upon the sale of all the Equity Interests in such Subsidiary Guarantor
owned by Holdings and the Subsidiaries to a Person other than Holdings or a
Subsidiary in a transaction permitted under the terms of this Agreement and
shall deliver to the Administrative Agent a certificate to the effect that such
sale will comply with the terms of this Agreement, the Administrative Agent, if
satisfied that the applicable certificate is correct, shall, without the consent
of any Lender, execute and deliver all such releases or other instruments, and
take all such further actions, as shall be necessary to effectuate the release
of such Subsidiary Guarantor from its obligations under the Subsidiary Guarantee
Agreement substantially simultaneously with or promptly after the completion of
such sale or other disposition.

                  (b) At any time when a Class I Termination Condition shall
occur, Sections 6.05(b) and 6.06(a) will terminate and be of no further force
and effect; provided that if at any time after the occurrence of a Class I
Termination Condition either Moody’s or S&P shall downgrade its Index Rating
such that a Class I Termination Condition shall no longer be in effect, such
Sections shall be automatically reinstated on the date of such downgrade.

                  (c) At any time when a Class II Termination Condition shall
occur, Sections 5.08, 6.01 and 6.04 and the Subsidiary Guarantee Agreement shall
terminate and be of no further force and effect; provided that if at any time
after the occurrence of a Class II Termination Condition either Moody’s or S&P
shall downgrade its Index Rating such that a Class II Termination Condition
shall no longer be in effect, such Sections and the Subsidiary Guarantee
Agreement shall be automatically reinstated on the date of such downgrade and
each Subsidiary required to be party to the Subsidiary Guarantee Agreement in
order for the Guarantee Requirement to be satisfied will execute such
instruments as the Administrative Agent may reasonably request to evidence and
confirm its Guarantee of the Obligations to the extent that such Guarantee would
not violate applicable laws or joint venture or similar agreements with third
parties, result in liability on the part of officers, directors or employees of
such Subsidiary or result in adverse tax consequences (as determined by Holdings
in consultation with the Administrative Agent) for Holdings or any of its
Subsidiaries.

                  (d) If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower Agent (on behalf of the Credit Parties) and the
Administrative Agent (on behalf of the Lenders) shall negotiate in good faith to
amend the definitions of Class I Termination Condition and Class II Termination
Condition to reflect such changed rating system or the unavailability of ratings
from such rating agency.



--------------------------------------------------------------------------------



 



64

                  IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

              AMERICAN STANDARD COMPANIES INC.,               by   /s/ R. Scott
Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               AMERICAN STANDARD INC.,      
        by   /s/ R. Scott Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               AMERICAN STANDARD
INTERNATIONAL INC.,               by   /s/ R. Scott Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               AMERICAN STANDARD ITALIA SRL,
              by   /s/ R. Scott Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               WABCO STANDARD TRANE BV,      
        by   /s/ R. Scott Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer



--------------------------------------------------------------------------------



 



65

                        A-S DEUTSCHLAND GMBH,               by   /s/ R. Scott
Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               AMERICAN STANDARD (UK) CO.,  
            by   /s/ R. Scott Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               WABCO STANDARD GMBH,          
    by   /s/ R. Scott Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               WABCO STD. FRENCH HOLDINGS
SARL,               by   /s/ R. Scott Massengill


--------------------------------------------------------------------------------

Name: R. Scott Massengill
Title: Vice President and Treasurer               THE CHASE MANHATTAN BANK,
individually,
as Administrative Agent, as Swingline
Lender,               by   /s/ Randolph E. Cates


--------------------------------------------------------------------------------

Name: Randolph E. Cates
Title: Vice President



--------------------------------------------------------------------------------



 



66

                        PB CAPITAL CORPORATION,               by   /s/ Richard
Cameron


--------------------------------------------------------------------------------

Name: Richard Cameron
Title: Vice President               by   /s/ Aurelio Almonte


--------------------------------------------------------------------------------

Name: Aurelio Almonte
Title: Associate               HSBC BANK USA,               by   /s/ Sarah
McClintock


--------------------------------------------------------------------------------

Name: Sarah McClintock
Title: First Vice President               NATEXIS BANQUES POPULAIRES,          
    by   /s/ Pieter J. van Tulder


--------------------------------------------------------------------------------

Name: Pieter J. van Tulder
Title: Vice President and Manager
Multinational Group               by   /s/ Christine Dirringer


--------------------------------------------------------------------------------

Name: Christine Dirringer
Title: Vice President               ABN AMRO BANK N.V.,               by   /s/
Nancy W. Lanzoni


--------------------------------------------------------------------------------

Name: Nancy W. Lanzoni
Title: Group Vice President               by   /s/ Richard Schrage


--------------------------------------------------------------------------------

Name: Richard Schrage
Title: Vice President



--------------------------------------------------------------------------------



 



67

                        FIRSTAR BANK, NA,               by   /s/ John Franceschi


--------------------------------------------------------------------------------

Name: John Franceschi
Title: Assistant Vice President               CREDIT INDUSTRIEL ET COMMERCIAL,  
            by   /s/ Sean Mournier


--------------------------------------------------------------------------------

Name: Sean Mournier
Title: First Vice President               by   /s/ Marcus Edward


--------------------------------------------------------------------------------

Name: Marcus Edward
Title: Vice President               THE INDUSTRIAL BANK OF JAPAN
TRUST COMPANY,               by   /s/ Andreas Pantelli


--------------------------------------------------------------------------------

Name: Andreas Pantelli
Title: Senior Vice President &
Department Head               ALLIED IRISH BANK, PLC,               by   /s/
William J. Strickland


--------------------------------------------------------------------------------

Name: William J. Strickland
Title: President and CEO               by   /s/ Germaine Reusch


--------------------------------------------------------------------------------

Name: Germaine Reusch
Title: Vice President



--------------------------------------------------------------------------------



 



68

                        THE BANK OF NOVA SCOTIA,               by   /s/ Brian S.
Allen


--------------------------------------------------------------------------------

Name: Brian S. Allen
Title: Managing Director               LLOYDS TSB BANK PLC,               by  
/s/ Richard M. Heath


--------------------------------------------------------------------------------

Name: Richard M. Heath
Title: Vice President, Corporate Banking,
USA H009               by   /s/ Catherine Rankin


--------------------------------------------------------------------------------

Name: Catherine Rankin
Title: Assistant Vice President R027               FLEET NATIONAL BANK,        
      by   /s/ Miguel J. Medida


--------------------------------------------------------------------------------

Name: Miguel J. Medida
Title: Managing Director               CREDIT AGRICOLE INDOSUEZ,              
by   /s/ Richard A. Drennan


--------------------------------------------------------------------------------

Name: Richard A. Drennan
Title: Vice President
Senior Relationship Manager               by   /s/ Raymond A. Falkenberg


--------------------------------------------------------------------------------

Name: Raymond A. Falkenberg
Title: Vice President
Senior Relationship Manager



--------------------------------------------------------------------------------



 



69

                        BAYERISCHE HYPO- UND VEREINSBANK AG,
NEW YORK BRANCH               by   /s/ Richard H. Cardover


--------------------------------------------------------------------------------

Name: Richard H. Cardover
Title: Director               by   /s/ John L. Murphy


--------------------------------------------------------------------------------

Name: John L. Murphy
Title: Director               BARCLAYS BANK PLC,               by   /s/ L. Peter
Yetman


--------------------------------------------------------------------------------

Name: L. Peter Yetman
Title: Director               CREDIT LYONNAIS NEW YORK BRANCH,               by
  /s/ Attila Koc


--------------------------------------------------------------------------------

Name: Attila Koc
Title: Senior Vice President               SOCIETE GENERALE,               by  
/s/ Ambrish D. Thanawala


--------------------------------------------------------------------------------

Name: Ambrish D. Thanawala
Title: Director Corporate Banking



--------------------------------------------------------------------------------



 



70

                        BANCA NAZIONALE DEL LAVORO S.p.A. - NEW YORK BRANCH,    
          by   /s/ Leonardo Valentini


--------------------------------------------------------------------------------

Name: Leonardo Valentini
Title: First Vice President               by   /s/ Frederic W. Hall


--------------------------------------------------------------------------------

Name: Frederic W. Hall
Title: Vice President               BNP PARIBAS,               by   /s/ Duane P.
Helkowski


--------------------------------------------------------------------------------

Name: Duane P. Helkowski
Title: Director               by   /s/ Shayn P. March


--------------------------------------------------------------------------------

Name: Shayn P. March
Title: Vice President               BANK OF AMERICA, N.A.,               by  
/s/ John Pocalyko


--------------------------------------------------------------------------------

Name: John Pocalyko
Title: Managing Director               BANK OF TOKYO-MITSUBISHI TRUST COMPANY,  
            by   /s/ R.F. Kay


--------------------------------------------------------------------------------

Name: R.F. Kay
Title: Vice President



--------------------------------------------------------------------------------



 



71

                        INTESABCI, NEW YORK BRANCH,               by   /s/ C.
Dougherty


--------------------------------------------------------------------------------

Name: C. Dougherty
Title: Vice President               by   /s/ Frank Maffei


--------------------------------------------------------------------------------

Name: Frank Maffei
Title: Vice President               DEUTSCHE BANK AG, NEW YORK BRANCH,          
    by   /s/ Jean M. Hannigan

--------------------------------------------------------------------------------

Name: Jean M. Hannigan
Title: Director               by   /s/ Stephanie Strohe


--------------------------------------------------------------------------------

Name: Stephanie Strohe
Title: Director               THE BANK OF NEW YORK,               by   /s/
Ernest Fung


--------------------------------------------------------------------------------

Name: Ernest Fung
Title: Vice President               CITIBANK, N.A.,               by   /s/ John
S. Hutchins


--------------------------------------------------------------------------------

Name: John S. Hutchins
Title: Managing Director



--------------------------------------------------------------------------------



 



EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

                  Reference is made to the 364-Day Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent, Issuing Bank and Swingline Lender, Chase
Manhattan International Limited, as London Agent, Chase Manhattan International
Limited, as Italian Agent, Bank of America, N.A., Citibank, N.A. and Deutsche
Bank AG, as Co-Syndication Agents, and The Industrial Bank of Japan Trust
Company and Lloyds TSB Bank PLC, as Documentation Agents. Capitalized terms used
but not defined herein shall have the meanings specified in the Credit
Agreement.

                  1. The Assignor named below hereby sells and assigns, without
recourse, to the Assignee named below and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement and the other
Credit Documents, including, without limitation, the interests set forth below
of (i) the Commitments of the Assignor on the Assignment Date, (ii) the Loans
owing to the Assignor which are outstanding on the Assignment Date and (iii)
participations in Letters of Credit and Swingline Loans that are outstanding on
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement and the other Credit Documents. From and after the Assignment
Date, (i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the interests assigned by this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and under
the other Credit Documents and (ii) the Assignor shall, to the extent of the
interests assigned by this Assignment and Acceptance, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Credit
Documents (other than with respect to such Assignor’s obligation to maintain the
confidentiality of the Information). The Assignor makes no representation or
warranty hereunder other than that it is the legal and beneficial owner of the
interest being assigned and that its legal and beneficial ownership interest is
free and clear of any adverse claim.

                  2. This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) to the extent required, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Agreement, an Administrative
Questionnaire in the form provided by the Administrative Agent and (iii) a
processing and recordation fee in the amount of $3,500.

                  3. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Date of
Assignment:_______________________________________________________________

Legal Name of
Assignor:____________________________________________________________

Legal Name of
Assignee:____________________________________________________________

Assignee’s Address for
Notices:______________________________________________________

Effective Date of Assignment (“Assignment
Date”):________________________________________

(such date to be at least 5 Business Days after Date of Assignment)



--------------------------------------------------------------------------------



 

                              Percentage Assigned             of Commitment    
        (set forth, to at             least 8 decimals, as             a
percentage of the             facility and the             aggregate            
Commitments of all Facility   Principal Amount Assigned   Lenders thereunder)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Commitment Assigned:   $       %    

          The terms set forth herein are hereby agreed to:                      
    Consented to (if required):           _________________, as Assignor,      
AMERICAN STANDARD COMPANIES INC., as Borrower Agent           by


--------------------------------------------------------------------------------

Name:
Title:   by    


--------------------------------------------------------------------------------

Name:
Title:

 



--------------------------------------------------------------------------------



 

          _________________, as Assignee,        

          Consented to (if required):       by


--------------------------------------------------------------------------------

Name:
Title:   THE CHASE MANHATTAN BANK, as Administrative Agent,           by


--------------------------------------------------------------------------------

Name:
Title:           [Swingline Lender],           by


--------------------------------------------------------------------------------

Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1

[FORM OF]



       BORROWING SUBSIDIARY AGREEMENT dated as of [    ], among AMERICAN
STANDARD COMPANIES INC., a Delaware corporation, as Borrower Agent (the
“Borrower Agent”), [Name of Borrowing Subsidiary], a [          ] corporation
(the “New Borrowing Subsidiary”), and The Chase Manhattan Bank, as
Administrative Agent (the “Administrative Agent”).

                  Reference is made to the 364-Day Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent and Swingline Lender, Bank of America, N.A.,
Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents, and The
Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as Documentation
Agents. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

                  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to the
Borrowing Subsidiaries. The Borrower Agent and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Borrowing Subsidiary under the
Credit Agreement. The Borrower Agent and the New Borrowing Subsidiary represent
that the New Borrowing Subsidiary is a wholly-owned Subsidiary organized under
the laws of [          ]. The Borrower Agent represents that the representations
and warranties of Holdings, the Company and ASII in the Credit Agreement are
true and correct in all material respects on and as of the date hereof after
giving effect to this Agreement (it being understood that the representations
and warranties in Sections 3.05 and 3.06 shall be deemed for purposes of this
Agreement to refer to the financial statements most recently delivered under
Section 5.05(a) or (b) and to the date thereof at all times after the first such
delivery thereunder rather than to the dates and financial statements specified
in Sections 3.05 and 3.06). The Borrower Agent agrees that the Guarantees of
Holdings, the Company and ASII contained in the Credit Agreement will apply to
the Obligations of the New Borrowing Subsidiary. Upon execution of this
Agreement by each of the Borrower Agent, the New Borrowing Subsidiary and the
Administrative Agent, the New Borrowing Subsidiary shall be a party to the
Credit Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

                  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

                  IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

          AMERICAN STANDARD COMPANIES INC., as Borrower Agent           by


--------------------------------------------------------------------------------

Name:     Title:

 



--------------------------------------------------------------------------------



 

          [NAME OF NEW BORROWING SUBSIDIARY]           by

--------------------------------------------------------------------------------

Name:     Title:           THE CHASE MANHATTAN BANK, as
Administrative Agent,           by

--------------------------------------------------------------------------------

Name:     Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

The Chase Manhattan Bank,
as Administrative Agent
for the Lenders referred to below
c/o The Chase Manhattan Bank,
as Administrative Agent
270 Park Avenue
New York, NY 10017

[Date]

Ladies and Gentlemen:

                  The undersigned, American Standard Companies Inc., as Borrower
Agent (the "Borrower Agent”), refers to the 364-Day Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent and Swingline Lender, Bank of America, N.A.,
Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents, and The
Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as Documentation
Agents. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

                  The Borrower Agent hereby terminates the status of
[          ] (the “Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary
under the Credit Agreement. The Borrower Agent represents and warrants that no
Loans made to, or Letters of Credit issued for the account of, the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees or in respect of Letters of Credit (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable under the Credit
Agreement) pursuant to the Credit Agreement have been paid in full on or prior
to the date hereof.

          Very truly yours,           AMERICAN STANDARD COMPANIES INC., as
Borrower Agent           by


--------------------------------------------------------------------------------

Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT C

RESERVE COSTS

                  Reference is made to the 364-Day Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries, the Lenders from time to time party thereto, The Chase Manhattan
Bank, as Administrative Agent and Swingline Lender, Bank of America, N.A.,
Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents, and The
Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as Documentation
Agents. Capitalized terms used but not defined herein shall have the meanings
specified in the Credit Agreement.



1.   Definitions       In this Exhibit:       “Act” means the Bank of England
Act of 1998.       The terms “Eligible Liabilities” and “Special Deposits” have
the meanings ascribed to them under or pursuant to the Act or by the Bank of
England (as may be appropriate), on the day of the application of the formula.  
    “Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.       “Fees Regulations”
means, as appropriate, either:



  (a)   the Banking Supervision (Fees) Regulations 1998; or     (b)   such
regulations as from time to time may be in force, relating to the payment of
fees for banking supervision in respect of periods subsequent to January 1,
2000.



    “FSA” means the Financial Services Authority.       Any reference to a
provision of any statute, directive, order or regulation herein is a reference
to that provision as amended or re-enacted from time to time.   2.   Calculation
of the Mandatory Costs Rate       The Mandatory Costs Rate is an addition to the
interest rate on each Eurocurrency Loan or any other sum on which interest is to
be calculated to compensate the Lenders for the cost attributable to
Eurocurrency Loan or such sum resulting from the imposition from time to time
under or pursuant to the Act and/or by the Bank of England and/or the FSA (or
other United Kingdom governmental authorities or agencies) of a requirement to
place non-interest bearing or Special Deposits (whether interest bearing or not)
with the Bank of England and/or pay fees to the FSA calculated by reference to
the liabilities used to fund the relevant Eurocurrency Loan or such sum.      
The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the rate (rounded upward, if necessary, to the next higher
1/16 of 1%) resulting from the application of the following formula:       For
Sterling:

      XL + S(L-D) + F x 0.01     100-(X+S)    

 



--------------------------------------------------------------------------------



 



         For other Foreign Currencies:

      F x 0.01     300    

         where on the day of application of the formula

      X   is the percentage of Eligible Liabilities (in excess of any stated
minimum) by reference to which The Chase Manhattan Bank (“Chase”) is required
under or pursuant to the Act to maintain cash ratio deposits with the Bank of
England; L   is the rate of interest (exclusive of Euro-Currency Margin and
Mandatory Costs Rate) payable on that day on the related Eurocurrency Loan or
unpaid sum pursuant to this Agreement; F   is the rate of charge payable by
Chase to the FSA pursuant to the Fees Regulations and expressed in pounds per
£1 million of the Fees Base of Chase; S   is the level of interest-bearing
Special Deposits, expressed as a percentage of Eligible Liabilities, which Chase
is required to maintain by the Bank of England (or other United Kingdom
governmental authorities or agencies); and D   is the percentage rate per annum
payable by the Bank of England to Chase on Special Deposits.



    (X, L, S and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from L shall be
counted as zero.)       The Mandatory Costs Rate attributable to a Eurocurrency
Loan or other sum for any period shall be calculated at or about 11:00 A.M.
(London time) on the first day of such period for the duration of such period.  
    The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.   3.   Change of Requirements       If there
is any change in circumstance (including the imposition of alternative or
additional requirements) which in the reasonable opinion of the Administrative
Agent renders or will render the above formula (or any element thereof, or any
defined term used therein) inappropriate or inapplicable, the Administrative
Agent shall (with the written consent of the Borrower Agent, which shall not be
unreasonably withheld) be entitled to vary the same. Any such variation shall,
in the absence of manifest error, be conclusive and binding on all parties and
shall apply from the date specified in such notice.

 



--------------------------------------------------------------------------------



 



EXHIBIT E

AMERICAN STANDARD COMPANIES INC.

FINANCIAL OFFICER’S COMPLIANCE CERTIFICATE

                  Reference is made to the 364-Day Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.
(“Holdings”), American Standard Inc., American Standard International Inc., the
Borrowing Subsidiaries, the Lenders from time to time party thereto, The Chase
Manhattan Bank, as Administrative Agent and Swingline Lender, Bank of America,
N.A., Citibank, N.A. and Deutsche Bank AG, as Co-Syndication Agents, and The
Industrial Bank of Japan Trust Company and Lloyds TSB Bank PLC, as Documentation
Agents (capitalized terms used herein have the meanings attributed thereto in
the Credit Agreement unless otherwise defined herein). Pursuant to Section 5.05
of the Credit Agreement, the undersigned, in his/her capacity as a Financial
Officer of Holdings, certifies as follows:



  1.   [Attached hereto as Exhibit [A] is a true and complete copy of Holdings’
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of December 31, 200[ ], setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Holdings and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.]     2.   [Attached hereto as Exhibit
[B] is a true and complete copy of Holdings’ consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for the immediately preceding fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year. These present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.]     3.   [Attached hereto as Exhibit [C] is a true
and complete copy of (i) the consolidating balance sheet of Holdings and its
subsidiaries, (ii) the related consolidating statements of income and retained
earnings and cash flows of Holdings and its subsidiaries for such fiscal
quarter, (iii) the consolidating balance sheet of the “other subsidiaries” and
(iv) the related consolidating statements of income and retained earnings and
cash flows of the “other subsidiaries” for such fiscal quarter in each case in
the form of Note 7 of Holdings’ Report on Form 10-Q for the fiscal quarter ended
June 30, 2001 and setting forth, in comparative form, the corresponding amounts
as of the end of and for the previous year, all in reasonable detail and
accompanied by a certificate of a Financial Officer of Holdings to the effect
that they fairly present the financial condition of Holdings and its
subsidiaries or the “other subsidiaries”, as the case may be, as at the dates
indicated and the results of their operations and cash flows for the periods
indicated based on Holdings’ or the “other subsidiaries” normal accounting
procedures.]     4.   Except as otherwise disclosed to the Administrative Agent
in writing pursuant to the Credit Agreement, at no time during the period
between [ ] and [ ] (the “Certificate Period”) did a Default or an Event of
Default exist. (If unable to provide the foregoing certification, fully describe
the reasons therefor and circumstances thereof and any action taken or proposed
to be taken with respect thereto on Schedule A attached hereto.)     5.   The
following represent true and accurate calculations, as of the last day of the
Certificate Period, to be used to determine whether Holdings is in compliance
with the covenants set forth in Sections 6.01, 6.09 and 6.10 of the Credit
Agreement:

 



--------------------------------------------------------------------------------



 

                  (i)   Consolidated Total Debt to Consolidated EBITDA ratio.  
                    Consolidated Total Debt =
Consolidated EBITDA=
Actual Ratio=
Required Ratio=   [                  ]
[                  ]
[                  ] to 1.0
[                  ] to 1.0                   (ii)   Consolidated Free Cash Flow
to Consolidated Interest Expense ratio.                       Consolidated Free
Cash Flow=
Consolidated Interest Expense=
Actual Ratio=
Required Ratio=   [                  ]
[                  ]
[                  ] to 1.0
[                  ] to 1.0                   (iii)   Consolidated Net Tangible
Assets.                        
less   net aggregate assets =
 
net current liabilities =
goodwill and other allowed intangibles =
Total=   [                  ]
 
[                  ]
[                  ]
[                  ]



  6.   Except as otherwise disclosed to the Administrative Agent in writing
pursuant to the Credit Agreement, at no time since the date of the audited
financial statements referred to in Section 3.04 of the Credit Agreement has
there been a change in GAAP or in the application thereof. (If unable to provide
the foregoing certification, fully describe the effect of such change on the
financial statements accompanying such certificate on Schedule A attached
hereto.)     7.   Attached hereto as Exhibit [D] is a true and complete list [of
the Material Subsidiaries] [setting forth all changes during the Certificate
Period in the Subsidiaries constituting Material Subsidiaries]. Section 5.09 of
the Credit Agreement has been complied with in all material respects. (If unable
to provide the foregoing certifications, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto on Schedule A attached hereto.)

         IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Financial
Officer, has executed this certificate for and on behalf of Holdings and has
caused this certificate to be delivered this ____ day of [          ].

              AMERICAN STANDARD COMPANIES INC.,               By:            

--------------------------------------------------------------------------------

Name:
Title:  Financial Officer



--------------------------------------------------------------------------------



 



EXHIBIT F

PROMISSORY NOTE

New York, New York
[Date]

                  For value received, [NAME OF BORROWER], a [          ]
corporation (the “Borrower”), promises to pay to the order of [name of Lender]
(the "Lender”) (i) the unpaid principal amount of each Loan made by the Lender
to the Borrower under the Credit Agreement referred to below, when and as due
and payable under the terms of the Credit Agreement, and (ii) interest on the
unpaid principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in the currencies and to the accounts specified in the
Credit Agreement, in immediately available funds.

                  All Loans made by the Lender, and all repayments of the
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding shall be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached hereto
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

                  This note is one of the promissory notes issued pursuant to
the 364-Day Credit Agreement dated as of November 6, 2001 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among American Standard Companies Inc., American Standard Inc.,
American Standard International Inc., the Borrowing Subsidiaries, the Lenders
from time to time party thereto, The Chase Manhattan Bank, as Administrative
Agent and Swingline Lender, Bank of America, N.A., Citibank, N.A. and Deutsche
Bank AG, as Co-Syndication Agents, and The Industrial Bank of Japan Trust
Company and Lloyds TSB Bank PLC, as Documentation Agents. Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is made to
the Credit Agreement for provisions for the mandatory and optional prepayment
hereof and the acceleration of the maturity hereof.

              [NAME OF BORROWER],               by            

--------------------------------------------------------------------------------

Name:
Title:



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

                      Amount   Amount of   Unpaid         of   Principal  
Principal   Notations Date   Loan   Repaid   Balance   Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G

[FORM OF]



       SUBSIDIARY GUARANTEE AGREEMENT dated as of November 6, 2001, among each
of the subsidiaries listed on Schedule I hereto or becoming parties hereto as
provided in Section 20 (collectively, the “Guarantors”) of AMERICAN STANDARD
COMPANIES INC., a Delaware corporation (“Holdings”), and THE CHASE MANHATTAN
BANK, as administrative agent (the “Administrative Agent”) for the Lenders (as
defined in the Credit Agreement referred to below).

                  Reference is made to the 364-Day Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, The Chase Manhattan Bank, as Administrative Agent and Swingline
Lender, Bank of America, N.A., Citibank, N.A. and Deutsche Bank AG, as
Co-Syndication Agents, and The Industrial Bank of Japan Trust Company and Lloyds
TSB Bank PLC, as Documentation Agents. Capitalized terms used and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

                  The Lenders have agreed to make Loans to the Borrowers
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of the Guarantors is a Subsidiary of Holdings and
acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders. The obligations of the Lenders to make Loans are
conditioned upon, among other things, the execution and delivery by the
Guarantors of a Subsidiary Guarantee Agreement in the form hereof. As
consideration therefor and in order to induce the Lenders to make Loans, the
Guarantors are willing to execute this Agreement.

                  Accordingly, the parties hereto agree as follows:

                  SECTION 1. Guarantee. (a) Subject to paragraph (b) of this
Section, each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment by the Borrowers of (A) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (B) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of any Credit Party under this
Agreement or any other Credit Document and (ii) the due and punctual performance
of all covenants, agreements, obligations and liabilities of all Credit Parties
under or pursuant to the Credit Agreement and the other Credit Documents (all
the monetary and other obligations referred to in this paragraph being referred
to collectively as the “Obligations”).

                  (b) Notwithstanding the foregoing paragraph (a) or any other
provision of this Agreement, (i) no Guarantor that is a Non-US Subsidiary (a
“Non-US Guarantor”) will be liable as a guarantor hereunder for any Obligations
of any Credit Party that is a US Person and (ii) the guarantee of each Non-US
Guarantor will be further limited in the manner (if any) set forth with respect
to such Non-US Guarantor in Schedule II.

                  SECTION 2. Obligations Not Waived. To the fullest extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to any of the Borrowers of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (a) the failure of the
Administrative Agent or any other Lender to assert any claim or demand or to
enforce or exercise any right or remedy against any Borrower or any other
Guarantor under the provisions of the Credit Agreement, any other Credit
Document or otherwise, (b) any extension, renewal or increase of or in any of
the Obligations, (c) any rescission, waiver, amendment or modification of, or
any release from, any of the terms or provisions of this Agreement, any other
Credit Document, any Guarantee or any other agreement or instrument, including
with respect to any other Guarantor under this Agreement, (d) the failure or
delay to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Administrative Agent or any other Lender or
(e) the failure or delay of the Administrative Agent or any other Lender to
exercise any right or remedy against any other guarantor of the Obligations.



--------------------------------------------------------------------------------



 



 2

                  SECTION 3. Security. Each of the Guarantors authorizes the
Administrative Agent to (a) take and hold security for the payment of this
Guarantee and the Obligations and exchange, enforce, waive and release any such
security, (b) apply such security and direct the order or manner of sale thereof
as it in its sole discretion may determine and (c) release or substitute any one
or more endorsees, other guarantors or other obligors.

                  SECTION 4. Guarantee of Payment. Each Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Lender to any security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Lender in favor of any Borrower or any
other person.

                  SECTION 5. No Discharge or Diminishment of Guarantee. The
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any remedy under the Credit Agreement, any other Credit
Document or any other agreement or instrument, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, wilful or
otherwise, in the performance of the Obligations, or by any other act, omission
or delay to do any other act that may or might in any manner or to any extent
vary the risk of any Guarantor or that would otherwise operate as a discharge of
each Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations) or that would impair or eliminate any
right of such Guarantor to subrogation.

                  SECTION 6. Defenses of Borrowers Waived. To the fullest extent
permitted by applicable law, each of the Guarantors waives any defense based on
or arising out of any defense of any Borrower or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower, other than the final and indefeasible payment
in full in cash of the Obligations. The Administrative Agent and the other
Lenders may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other
guarantor or exercise any other right or remedy available to them against any
Borrower or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Borrower or any other Guarantor or guarantor, as the
case may be, or any security.

                  SECTION 7. Agreement to Pay; Subordination. In furtherance of
the foregoing and not in limitation of any other right that the Administrative
Agent or any other Lender has at law or in equity against any Guarantor by
virtue hereof, upon the failure of any Borrower or any other Credit Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Lender as designated thereby in cash the amount of such
unpaid Obligations together with such further payments as may be required in
accordance with Section 2.18 of the Credit Agreement (which Section is
incorporated by reference herein and, as so incorporated, shall apply to
payments made by the Guarantors hereunder to the same extent as to payments made
by the Borrowers under the Credit Agreement). Each Guarantor further agrees that
if payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any legal prohibition, disruption of currency or foreign exchange markets, war
or civil disturbance or other event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of any Lender or Agent, not consistent with the protection of its rights or
interests, then, at the election of such Lender or Agent, such Guarantor shall
make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify such Lender or Agent against any losses or expenses (including losses
or expenses resulting from fluctuations in exchange rates) that it shall sustain
as a result of such alternative payment. Upon payment by any Guarantor of any
sums to the Administrative Agent or any



--------------------------------------------------------------------------------



 



 3

Lender as provided above, all rights of such Guarantor against any Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations. In addition, any indebtedness of a Borrower now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full of the Obligations. If any amount shall erroneously be
paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of such
Borrower, such amount shall be held in trust for the benefit of the Lenders and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Documents.

                  SECTION 8. Information. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Lenders will have any duty to advise any of
the Guarantors of information known to it or any of them regarding such
circumstances or risks.

                  SECTION 9. Representations and Warranties. Each of the
Guarantors represents and warrants as to itself that all representations and
warranties relating to it and its subsidiaries contained in the Credit Agreement
are true and correct.

                  SECTION 10. Termination. (a) The Guarantees made hereunder
(i) shall terminate when all the Obligations have been indefeasibly paid in full
and the Lenders have no further commitment to lend under the Credit Agreement
and (ii) shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Lender or any Guarantor upon the bankruptcy or
reorganization of any Borrower, any Guarantor or otherwise.

                  (b) The Guarantees of the Guarantors hereunder shall also
terminate at the times and under the circumstances provided in Section 10.15 of
the Credit Agreement.

                  SECTION 11. Binding Effect; Several Agreement; Assignments.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Guarantors
that are contained in this Agreement shall bind and inure to the benefit of each
party hereto and their respective successors and assigns. This Agreement shall
become effective as to any Guarantor when a counterpart hereof (or an Additional
Guarantor Supplement) executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent, and a counterpart hereof (or of an
Additional Guarantor Supplement) shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the other
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

                  SECTION 12. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent
hereunder and of the other Lenders under the other Credit Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.

                  (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Guarantors with respect to which



--------------------------------------------------------------------------------



 



 4

such waiver, amendment or modification relates and the Administrative Agent,
with the prior written consent of the Required Lenders (except as otherwise
provided in the Credit Agreement).

                  SECTION 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                  SECTION 14. Notices. All communications and notices hereunder
shall be in writing and given as provided in Section 10.01 of the Credit
Agreement. All communications and notices hereunder to each Guarantor shall be
given to it in care of The Borrower Agent.

                  SECTION 15. Survival of Agreement; Severability. (a) All
covenants, agreements, representations and warranties made by the Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the Administrative Agent and the other
Lenders and shall survive the making by the Lenders of the Loans regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any other fee or amount payable under this Agreement or any other Credit
Document is outstanding and unpaid and as long as the Commitments have not
expired or been terminated.

                  (b) In the event any one or more of the provisions contained
in this Agreement or in any other Credit Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

                  SECTION 16. Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 11. Delivery of an executed signature page to this Agreement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

                  SECTION 17. Rules of Interpretation. The rules of
interpretation specified in Sections 1.02 through 1.05 of the Credit Agreement
shall be applicable to this Agreement.

                  SECTION 18. Jurisdiction; Consent to Service of Process.
(a) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Credit Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any other Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Credit
Documents against any Guarantor or its properties in the courts of any
jurisdiction.

                  (b) Each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Credit Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

                  (c) Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 14. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.



--------------------------------------------------------------------------------



 



 5

                  SECTION 19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 19.

                  SECTION 20. Additional Guarantors. Pursuant to Section 5.08 of
the Credit Agreement, each Material Subsidiary of Holdings (other than the
Company and ASII) that is not a Guarantor hereunder is required to enter into
this Agreement as a Guarantor. Upon execution and delivery after the date hereof
by the Administrative Agent and any Subsidiary of an instrument in the form of
Annex 1 (an “Additional Guarantor Supplement”), such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any Additional Guarantor
Supplement adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

                  SECTION 21. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Lender to or
for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement and
the other Credit Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 21 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.



--------------------------------------------------------------------------------



 



 6

         IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

              AMERICAN STANDARD ITALIA SRL,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO STANDARD TRANE BV,               by:    


--------------------------------------------------------------------------------

Name:
Title:               A-S DEUTSCHLAND GMBH,               by:    


--------------------------------------------------------------------------------

Name:
Title:               AMERICAN STANDARD (UK) CO.,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO STANDARD GMBH,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO STD. FRENCH HOLDINGS SARL,               by:    


--------------------------------------------------------------------------------

Name:
Title:               AMERICAN STANDARD EUROPE BV,               by:    


--------------------------------------------------------------------------------

Name:
Title:

 



--------------------------------------------------------------------------------



 



 7

              AMERICAN STANDARD PLUMBING (UK) LTD.,               by:    


--------------------------------------------------------------------------------

Name:
Title:               IDEAL STANDARD LTD.,               by:    


--------------------------------------------------------------------------------

Name:
Title:               TRANE EXPORT LLC ,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO AUTOMOTIVE BV ,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO AUTOMOTIVE HOLDINGS INC.,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO EUROPE BV ,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO FAHRZEUGSYSTEME GMBH,               by:    


--------------------------------------------------------------------------------

Name:
Title:               WABCO GMBH ,



--------------------------------------------------------------------------------



 



 8

              by    


--------------------------------------------------------------------------------

Name:
Title:               WABCO GMBH & CO. OHG ,               by    


--------------------------------------------------------------------------------

Name:
Title:               THE CHASE MANHATTAN BANK, as Administrative Agent,        
      by    


--------------------------------------------------------------------------------

Name:
Title:



--------------------------------------------------------------------------------



 



 9

Schedule I to the
Subsidiary Guarantee Agreement

Guarantors

American Standard Italia S.r.L.
American Standard (UK) Co.
American Standard Europe BV
American Standard Plumbing (UK) Ltd.
A-S Deutschland GmbH
Ideal Standard Ltd.
Trane Export LLC
WABCO Automotive BV
WABCO Automotive Holdings Inc.
WABCO Europe BV
WABCO Fahrzeugsysteme GmbH
WABCO GmbH
WABCO GmbH & Co. OHG
WABCO Standard Trane BV
WABCO Standard French Holdings SARL
WABCO Standard GmbH

 



--------------------------------------------------------------------------------



 



 10

Schedule II to the
Subsidiary Guarantee Agreement

                  Limitations on Obligations of Non-US Guarantors

No Non-US Guarantor shall be a guarantor under the Subsidiary Guarantee
Agreement for any Obligations of any Non-US Subsidiary if the guarantee of such
Obligations of such Non-US Subsidiary by such Non-US Guarantor would result in
(A) any violation of any applicable law or any joint venture or similar
agreement with any Person other than Holdings or a Subsidiary, (B) any liability
on the part of the officers, directors or employees of such Non-US Guarantor, or
(C) any adverse tax consequences for Holdings or any of its Subsidiaries.

Based on the foregoing, unless written notice amending Schedule II is delivered
to the Administrative Agent hereafter, no Non-US Guarantor is guaranteeing the
Obligations of any other Non-US Subsidiary other than its own subsidiaries, and,
in any event, only in excess of its stated capital.



--------------------------------------------------------------------------------



 



 1

Annex 1 to the
Subsidiary Guarantee Agreement



       SUPPLEMENT NO.          dated as of                    , to the
Subsidiary Guarantee Agreement dated as of November 6, 2001, among each of the
subsidiaries listed on Schedule I thereto (collectively, the “Guarantors”) of
AMERICAN STANDARD COMPANIES INC., a Delaware corporation (“Holdings”), and THE
CHASE MANHATTAN BANK, as administrative agent (the “Administrative Agent”) for
the Lenders (as defined in the Credit Agreement referred to below).

                  A. Reference is made to (a) the 364-Day Credit Agreement dated
as of November 6, 2001 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among American Standard Companies
Inc., American Standard Inc., American Standard International Inc., the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, The Chase Manhattan Bank, as Administrative Agent and
Swingline Lender, Bank of America, N.A., Citibank, N.A. and Deutsche Bank AG, as
Co-Syndication Agents, and The Industrial Bank of Japan Trust Company and Lloyds
TSB Bank PLC, as Documentation Agents and (b) the Subsidiary Guarantee Agreement
dated as of November 6, 2001, among the Guarantors and the Administrative Agent
(the “Guarantee Agreement”).

                  B. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guarantee Agreement
and the Credit Agreement.

                  C. The Guarantors have entered into the Guarantee Agreement in
order to induce the Lenders to make Loans. Pursuant to Section 5.08 of the
Credit Agreement, each Material Subsidiary of Holdings (other than the Company
and ASII) that is not a party to the Guarantee Agreement is required to enter
into the Guarantee Agreement as a Guarantor. Section 20 of the Guarantee
Agreement provides that additional Subsidiaries of Holdings may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of
Holdings (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
as consideration for Loans previously made.

                  Accordingly, the Administrative Agent and the New Guarantor
agree as follows:

                  SECTION 1. In accordance with Section 20 of the Guarantee
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a “Guarantor” in the Guarantee Agreement
shall be deemed to include the New Guarantor. The Guarantee Agreement is hereby
incorporated herein by reference.

                  SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the other Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

                  SECTION 3. This Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
the Administrative Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

                  SECTION 4. Except as expressly supplemented hereby, the
Guarantee Agreement shall remain in full force and effect.

                  SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



 2

                  SECTION 6. In case any one or more of the provisions contained
in this Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guarantee Agreement shall not in any way be affected
or impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

                  SECTION 7. All communications and notices hereunder shall be
in writing and given as provided in Section 14 of the Guarantee Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower
Agent.

                  SECTION 8. The New Guarantor agrees to reimburse the
Administrative Agent for its out-of-pocket expenses in connection with this
Supplement, including the fees, disbursements and other charges of counsel for
the Administrative Agent.

                  IN WITNESS WHEREOF, the New Guarantor and the Administrative
Agent have duly executed this Supplement to the Guarantee Agreement as of the
day and year first above written.

              [Name Of New Guarantor],               by:    


--------------------------------------------------------------------------------

Name:
Title:
Address:               THE CHASE MANHATTAN BANK, as Administrative Agent,      
        by:    


--------------------------------------------------------------------------------

Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT H

[FORM OF]



       INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of November 6,
2001, among AMERICAN STANDARD COMPANIES INC. (“Holdings”); AMERICAN STANDARD
INC. and AMERICAN STANDARD INTERNATIONAL INC. (collectively, the “Borrowers”);
each of the subsidiaries listed on Schedule I hereto (collectively, the
“Guarantors”) of American Standard Companies Inc; and THE CHASE MANHATTAN BANK,
as administrative agent (the “Administrative Agent”) for the Lenders (as defined
in the Credit Agreement referred to below).

                  Reference is made to (a) 364-Day Credit Agreement dated as of
November 6, 2001 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among American Standard Companies Inc.,
American Standard Inc., American Standard International Inc., the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, The Chase Manhattan Bank, as Administrative Agent and Swingline
Lender, Bank of America, N.A., Citibank, N.A. and Deutsche Bank AG, as
Co-Syndication Agents, and The Industrial Bank of Japan Trust Company and Lloyds
TSB Bank PLC, as Documentation Agents and (b) the Subsidiary Guarantee Agreement
dated as of November 6, 2001, among the Guarantors and the Administrative Agent
(the “Guarantee Agreement”). Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

                  The Lenders have agreed to make Loans to the Borrowers
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. The Guarantors have guaranteed such Loans and the other
Obligations (as defined in the Guarantee Agreement) of the Credit Parties under
the Credit Agreement and other Credit Parties pursuant to the Guarantee
Agreement. The obligations of the Lenders to make Loans are conditioned upon,
among other things, the execution and delivery by Holdings, the Borrowers and
the Guarantors of an agreement in the form hereof.

                  Accordingly, Holdings, the Borrowers, each Guarantor and the
Administrative Agent agree as follows:

                  SECTION 1. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 3), Holdings and each Borrower agrees that in the
event a payment shall be made by any Guarantor under the Guarantee Agreement,
Holdings and each Borrower shall be jointly and severally liable to indemnify
such Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment.

                  SECTION 2. Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 3) that, in the event a
payment shall be made by any other Guarantor under the Guarantee Agreement to
satisfy a claim of the Administrative Agent or any Lender and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
Holdings and the Borrowers as provided in Section 1, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment multiplied by a fraction of which the numerator shall be the net worth
of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 12, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 12, the
date of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 2 shall be subrogated to the rights of such Claiming Guarantor
under Section 1 to the extent of such payment.

                  SECTION 3. Subordination. Notwithstanding any provision of
this Agreement to the contrary, all rights of the Guarantors under Sections 1
and 2 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of Holdings,
any Borrower or any Guarantor to make the payments required by Sections 1 and 2
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

                  SECTION 4. Termination. This Agreement shall survive and be in
full force and effect so long as any Obligation is outstanding and has not been
indefeasibly paid in full in cash, and so long as any of the Commitments under
the Credit Agreement have not been terminated, and shall continue to be
effective or

 



--------------------------------------------------------------------------------



 



2

be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any other Lender or any Guarantor upon the bankruptcy or
reorganization of Holdings, any Borrower, any Guarantor or otherwise.

                  SECTION 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                  SECTION 6. No Waiver; Amendment. (a) No failure on the part of
the Administrative Agent or any Guarantor to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by the Administrative Agent or any Guarantor preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. None of the Administrative Agent and the Guarantors
shall be deemed to have waived any rights hereunder unless such waiver shall be
in writing and signed by such parties.

                  (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Borrowers, the Guarantors and the Administrative Agent, with the
prior written consent of the Required Lenders (except as otherwise provided in
the Credit Agreement).

                  SECTION 7. Notices. All communications and notices hereunder
shall be in writing and given as provided in the Guarantee Agreement and
addressed as specified therein.

                  SECTION 8. Binding Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the parties that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns. No Borrower or Guarantor may assign or transfer any of
its rights or obligations hereunder (and any such attempted assignment or
transfer shall be void) without the prior written consent of the Required
Lenders. Notwithstanding the foregoing, at the time any Guarantor is released
from its obligations under the Guarantee Agreement in accordance with such
Guarantee Agreement and the Credit Agreement, such Guarantor will cease to have
any rights or obligations under this Agreement.

                  SECTION 9. Survival of Agreement; Severability. (a) All
covenants and agreements made by each Borrower and each Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
this Agreement or the other Credit Documents shall be considered to have been
relied upon by the Administrative Agent, the other Lender and each Guarantor and
shall survive the making by the Lenders of the Loans, and shall continue in full
force and effect as long as the principal of or any accrued interest on any
Loans or any other fee or amount payable under the Credit Agreement or this
Agreement or under any of the other Credit Documents is outstanding and unpaid
and as long as the Commitments have not expired or been terminated.

                  (b) In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
no party hereto shall be required to comply with such provision for so long as
such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

                  SECTION 10. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall be effective with
respect to any Guarantor when a counterpart bearing the signature of such
Guarantor shall have been delivered to the Administrative Agent. Delivery of an
executed signature page to this Agreement by fax transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

                  SECTION 11. Rules of Interpretation. The rules of
interpretation specified in Sections 1.02 to 1.05 of the Credit Agreement shall
be applicable to this Agreement.

 



--------------------------------------------------------------------------------



 



3

                  SECTION 12. Additional Guarantors. Pursuant to Section 5.08 of
the Credit Agreement, each Material Subsidiary (other than the Company and ASII)
is required to enter into this Agreement as a Guarantor. Upon execution and
delivery, after the date hereof, by the Administrative Agent and such a
Subsidiary of an instrument in the form of Annex 1 hereto, such Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor hereunder. The execution and delivery of any instrument
adding an additional Guarantor as a party to this Agreement shall not require
the consent of any Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.

 



--------------------------------------------------------------------------------



 



4

                  IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their duly authorized officers as of the date first
appearing above.

              AMERICAN STANDARD ITALIA SRL,               by:            

--------------------------------------------------------------------------------

Name:         Title:               WABCO STANDARD TRANE BV,               by:  
         

--------------------------------------------------------------------------------

Name:         Title:               A-S DEUTSCHLAND GMBH,               by:      
     

--------------------------------------------------------------------------------

Name:         Title:               AMERICAN STANDARD (UK) CO.,               by:
           

--------------------------------------------------------------------------------

Name:         Title:               WABCO STANDARD GMBH,               by:      
     

--------------------------------------------------------------------------------

Name:         Title:               WABCO STD. FRENCH HOLDINGS SARL,            
  by:            

--------------------------------------------------------------------------------

Name:         Title:               AMERICAN STANDARD EUROPE BV,              
by:            

--------------------------------------------------------------------------------

Name:         Title:

 



--------------------------------------------------------------------------------



 



5

              AMERICAN STANDARD PLUMBING (UK) LTD.,               by:          
 

--------------------------------------------------------------------------------

Name:         Title:               IDEAL STANDARD LTD.,               by:      
     

--------------------------------------------------------------------------------

Name:         Title:               TRANE EXPORT LLC ,               by:        
   

--------------------------------------------------------------------------------

Name:         Title:               WABCO AUTOMOTIVE BV ,               by:      
     

--------------------------------------------------------------------------------

Name:         Title:               WABCO AUTOMOTIVE HOLDINGS INC.,              
by:            

--------------------------------------------------------------------------------

Name:         Title:

 



--------------------------------------------------------------------------------



 



6

              WABCO EUROPE BV,               by:            

--------------------------------------------------------------------------------

Name:         Title:               WABCO FAHRZEUGSYSTEME GMBH,               by:
           

--------------------------------------------------------------------------------

Name:         Title:               WABCO GMBH,               by:            

--------------------------------------------------------------------------------

Name:         Title:               WABCO GMBH & CO. OHG,               by:      
     

--------------------------------------------------------------------------------

Name:         Title:               THE CHASE MANHATTAN BANK, as
Administrative Agent,               by:            

--------------------------------------------------------------------------------

Name:         Title:

 



--------------------------------------------------------------------------------



 



7

SCHEDULE I
to the Indemnity Subrogation
and Contribution Agreement

Guarantors

Name

American Standard Italia S.r.L.
American Standard (UK) Co.
American Standard Europe BV
American Standard Plumbing (UK) Ltd.
A-S Deutschland GmbH
Ideal Standard Ltd.
Trane Export LLC
WABCO Automotive BV
WABCO Automotive Holdings Inc.
WABCO Europe BV
WABCO Fahrzeugsysteme GmbH
WABCO GmbH
WABCO GmbH & Co. OHG
WABCO Standard Trane BV
WABCO Standard French Holdings SARL
WABCO Standard GmbH

 



--------------------------------------------------------------------------------



 



1

Annex 1 to
the Indemnity, Subrogation and
Contribution Agreement



       SUPPLEMENT NO.           dated as of [        ], to the Indemnity,
Subrogation and Contribution Agreement dated as of November 6, 2001 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”), among AMERICAN STANDARD
COMPANIES INC. (“Holdings”); AMERICAN STANDARD INC. and AMERICAN STANDARD
INTERNATIONAL INC. (collectively, the “Borrowers”); each of the subsidiaries
listed on Schedule I hereto (collectively, the “Guarantors”) of American
Standard Companies Inc; and THE CHASE MANHATTAN BANK, as administrative agent
(the “Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

                  A. Reference is made to (a) the 364-Day Credit Agreement dated
as of November 6, 2001 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Holdings, American Standard
Inc., American Standard International Inc., the Borrowing Subsidiaries, the
Lenders from time to time party thereto, The Chase Manhattan Bank, as
Administrative Agent, Bank of America, N.A., Citibank, N.A. and Deutsche Bank
AG, as Co-Syndication Agents, and The Industrial Bank of Japan Trust Company and
Lloyds TSB Bank PLC, as Documentation Agents, and (b) the Indemnity, Subrogation
and Contribution Agreement dated as of November 6, 2001, among the Guarantors
and the Administrative Agent (the “Indemnity, Subrogation and Contribution
Agreement”).

                  B. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Indemnity,
Subrogation and Contribution Agreement and the Credit Agreement.

                  C. The Borrowers and the Guarantors have entered into the
Indemnity, Subrogation and Contribution Agreement in order to induce the Lenders
to make Loans. Pursuant to Section 5.08 of the Credit Agreement, each Material
Subsidiary (other than the Company and ASII) is required to enter into the
Indemnity, Subrogation and Contribution Agreement as a Guarantor. Section 12 of
the Indemnity, Subrogation and Contribution Agreement provides that additional
Subsidiaries of Holdings may become Guarantors under the Indemnity, Subrogation
and Contribution Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of Holdings (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and as consideration for Loans previously made.

                  Accordingly, the Administrative Agent and the New Guarantor
agree as follows:

                  SECTION 1. In accordance with Section 12 of the Indemnity,
Subrogation and Contribution Agreement, the New Guarantor by its signature below
becomes a Guarantor under the Indemnity, Subrogation and Contribution Agreement
with the same force and effect as if originally named therein as a Guarantor and
the New Guarantor hereby agrees to all the terms and provisions of the
Indemnity, Subrogation and Contribution Agreement applicable to it as a
Guarantor thereunder. Each reference to a “Guarantor” in the Indemnity,
Subrogation and Contribution Agreement shall be deemed to include the New
Guarantor. The Indemnity, Subrogation and Contribution Agreement is hereby
incorporated herein by reference.

                  SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the other Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

                  SECTION 3. This Supplement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by fax transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

 



--------------------------------------------------------------------------------



 



2

                  SECTION 4. Except as expressly supplemented hereby, the
Indemnity, Subrogation and Contribution Agreement shall remain in full force and
effect.

                  SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                  SECTION 6. In case any one or more of the provisions contained
in this Supplement should be held invalid, illegal or unenforceable in any
respect, neither party hereto shall be required to comply with such provision
for so long as such provision is held to be invalid, illegal or unenforceable,
but the validity, legality and enforceability of the remaining provisions
contained herein and in the Indemnity, Subrogation and Contribution Agreement
shall not in any way be affected or impaired. The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

                  SECTION 7. All communications and notices hereunder shall be
in writing and given as provided in Section 7 of the Indemnity, Subrogation and
Contribution Agreement. All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature.

                  SECTION 8. The New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

                  IN WITNESS WHEREOF, the New Guarantor and the Administrative
Agent have duly executed this Supplement to the Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

              [Name Of New Guarantor],               by:            

--------------------------------------------------------------------------------

Name:         Title:         Address:               THE CHASE MANHATTAN BANK, as
Administrative Agent,               by:            

--------------------------------------------------------------------------------

Name:         Title:

 



--------------------------------------------------------------------------------



 



3

SCHEDULE I
to Supplement No.___ to the Indemnity
Subrogation and Contribution Agreement

Guarantors

Name

 



--------------------------------------------------------------------------------



 



Schedule 1.01 Initial Material Subsidiaries

Borrowers/Material Subs
American Standard Companies Inc.
American Standard Inc.
American Standard International Inc.
American Standard Italia S.r.L.
American Standard (UK) Co.
WABCO Standard Trane BV
A-S Deutschland GmbH
WABCO Standard GmbH
WABCO Standard French Holdings SARL

Guarantors/Material Subs
Trane Export LLC
WABCO GmbH & Co. OHG
American Standard Plumbing (UK) Ltd.

Guarantors/Subsidiaries that hold Equity in Material Subs
WABCO Automotive Holdings Inc.
WABCO Fahrzeugsysteme GmbH
WABCO GmbH
WABCO Automotive BV
WABCO Europe BV
American Standard Europe BV
Ideal Standard Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 3.06 Litigation

[Nothing to disclose]

 



--------------------------------------------------------------------------------



 



Schedule 3.10 Environmental

[Nothing to disclose]

 



--------------------------------------------------------------------------------



 



Schedule 6.02 Existing Liens

[Nothing to disclose.]

 



--------------------------------------------------------------------------------



 



Schedule 6.03 Existing Sale Leaseback Transactions

On March 29, 2001 American Standard Inc. entered into a sale and lease back
arrangement of its interest in a corporate center located at One Centennial
Avenue, Piscataway, New Jersey for US $22,000,000.00 with CRIC, Inc.

On June 28, 2001 Wabco France SNC entered into a sale and lease back arrangement
of its land and building located in Claye-Sauilly, France for FF 46,000,000.00
(US $5,950,000.00) with CMCIC Lease SA and Natexis Bail SA.

 



--------------------------------------------------------------------------------



 



Schedule 2.01

American Standard
Lenders and Commitments
364-Day Credit Agreement

          Lender   Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The Chase Manhattan Bank
  $ 21,923,076.92  
Bank of America, N.A
  $ 18,923,076.92  
The Industrial Bank of Japan Trust Company
  $ 18,923,076.92  
Deutsche Bank AG, New York Branch
  $ 18,923,076.92  
Lloyds TSB Bank PLC
  $ 18,923,076.92  
Citibank, N.A
  $ 18,923,076.92  
Fleet National Bank
  $ 16,153,846.15  
The Bank of Nova Scotia
  $ 16,153,846.15  
ABN AMRO Bank N.V
  $ 13,846,153.85  
BNP Paribas
  $ 13,846,153.85  
Credit Industriel et Commercial
  $ 11,538,461.54  
The Bank of New York
  $ 11,538,461.54  
Bank of Tokyo-Mitsubishi Trust Company
  $ 11,538,461.54  
Barclays Bank PLC
  $ 11,538,461.54  
HSBC Bank USA
  $ 11,538,461.54  
Credit Agricole Indosuez
  $ 11,538,461.54  
Credit Lyonnais New York Branch
  $ 11,538,461.54  
Bayerische Hypo- und Vereinsbank AG, New York Branch
  $ 9,230,769.23  
Natexis Banques Populaires
  $ 5,769,230.77  
PB Capital Corporation
  $ 5,769,230.77  
Firstar Bank, NA
  $ 5,769,230.77  

 



--------------------------------------------------------------------------------



 

2

          Lender   Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Societe Generale
  $ 5,769,230.77  
Banca Nazionale del Lavoro S.p.A.- New York Branch
  $ 4,615,384.62  
Allied Irish Bank PLC
  $ 3,461,538.46  
IntesaBCI, New York Branch
  $ 2,307,692.31  
Total
  $ 300,000,000.00  
 
   

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



Schedule 2.17 — Payment Instructions



  The Chase Manhattan Bank
New York,  NY 10017
ABA#:        021000021
Credit:        American Standard, Inc.
Account#: 144081727





--------------------------------------------------------------------------------



 



Schedule 6.04 Subsidiary
Indebtedness

                                          IN MILLIONS   IN MILLIONS            
  LOCAL   FACILITY IN               CURRENCY   LOCAL SUBSIDIARIES (NON MATERIAL
SUBSIDIARIES OR BORROWERS)   CURRENCY   AMOUNT   CURRENCY
AMERICAN INDUSTRIAL PLASTICS CO.
  EGP     35,969.11       41,556.91  
AMERICAN STANDARD TRANE JAPAN, LTD.
  JPY     1,432,332.18       1,735,072.39  
AMERICAN STANDARD KOREA, INC.
  KRW     319,551.32       3,912,873.35  
AMERICAN STANDARD SANITARYWARE (THAILAND) PUBLIC COMPANY LTD.
  THB     142,927.02       170,053.81  
AMSTAN SANITARYWARE INC.
  V DONG     48,754,875.49       90,009,000.90  
A-S AIRCONDITIONING PRODUCTS LTD.
  RMB     233,410.86       372,464.14  
A-S PLUMBING PRODUCTS LTD.
                    82,769.81  
IDEAL STANDARD S.A.
  EGP     6,755.66       27,627.89  
ISLAMIC ACRYLIC COMPANY S.A.E.
  EGP     24,836.12       39,425.79  
JADO FRANCE S.A.
  FRF     641.42       7,661.39  
JADO GERMANY
  DEM     —       934.98  
JADO IBERIA PRODUCTOS METAL URGICOS, S.A.
  PTE     107,166.19       500,108.91  
JADO ITALIA
  ITL     1,607,236.77       2,877,879.46  
MELOH GERMANY
  DEM     2,379.95       2,379.95  
PT AMERICAN STANDARD INDONESIA
  IDR     7,776.28       19,319.94  
SANIFRANCE
  FRF     3,534.93       —  
SANITARY WARES MFG. CORP.
  PHP     144,346.31       150,200.27  
SANWAB E.B.S. INC.
  JPY     316,979.78       358,980.50  
SOCIETE TRANE
  FRF     2,031.16       —  
TDU PTY. LTD.
  AUD     7,500.15       9,027.28  
TRANE AIRE ACONDICIONADO S.A.
  PTE     1,742.54          
TRANE de MEXICO, S.A. de C.V.
  MXN     3,638.97       76,408.79  
TRANE do BRAZIL INDUSTRIA e COMERCIO LTDA.
  REAL     197.56       6,765.75  
TRANE HONG KONG
  HKD     179.39          
TRANE S.A.E.
  EGP     8,848.43       8,848.43  
TROC AIR CONDITIONING, LTD.
  TWD     106,054.86       253,234.43  
VENBORGH HOLDING B.V.
  NLG     4,000.91          
WABCO KOREA INC.
  KRW     2,035,998.43       2,608,582.24  
WABCO PERROT BREMSEN GmbH
  DEM     5,663.01       2,001.71    
TOTAL
                       
CAPITALIZED LEASES INCLUDED IN DEBT TOTAL =$1,199
                       

                                  $ in millions   $ in millions        
SUBSIDIARIES (NON MATERIAL SUBSIDIARIES OR BORROWERS)   DEBT   FACILITY  
GUARANTEED
AMERICAN INDUSTRIAL PLASTICS CO.
    8,439       9,750       —  
AMERICAN STANDARAD TRANE JAPAN, LTD.
    11,970       14,500     By Asi
AMERICAN STANDARD KOREA, INC.
    245       3,000     By Asi
AMERICAN STANDARD SANITARYWARE (THAILAND) PUBLIC COMPANY LTD.
    3,214       3,824     By Asi
AMSTAN SANITARYWARE INC.
    3,250       6,000     By Asi
A-S AIRCONDITIONING PRODUCTS LTD.
    28,200       45,000     By Asi
A-S PLUMBING PRODUCTS LTD.
    0       10,000     By Asi
IDEAL STANDARD S.A.
    1,585       6,482       —  
ISLAMIC ACRYLIC COMPANY S.A.E.
    5,827       9,250       —  
JADO FRANCE S.A.
    90       1,075       —  
JADO GERMANY
    0       440          
JADO IBERIA PRODUCTOS METAL URGICOS, S.A.
    492       2,296       —  
JADO ITALIA
    764       1,368       —  
MELOH GERMANY
    1,120       1,120       —  
PT AMERICAN STANDARD INDONESIA
    805       2,000     By Asi
SANIFRANCE
    496       0.000       —  
SANITARY WARES MFG. CORP.
    2,811       2,925     By Asi
SANWAB E.B.S. INC.
    2,649       3,000     By Asi
SOCIETE TRANE
    285       —       —  
TDU PTY. LTD.
    3,654       4,398     By Asi
TRANE AIRE ACONDICIONADO S.A.
    8       —       —  
TRANE de MEXICO, S.A. de C.V.
    381       8,000     By Asi
TRANE do BRAZIL INDUSTRIA e COMERCIO LTDA.
    73       2,500     By Asi
TRANE HONG KONG
    23       —       —  
TRANE S.A.E.
    2,076       2,076       —  
TROC AIR CONDITIONING, LTD.
    3,074       7,340     By Asi
VENBORGH HOLDING B.V.
    1,671       —       —  
WABCO KOREA INC.
    1,561       2,000     By Asi
WABCO PERROT BREMSEN GmbH
    2,665       942       —  
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           
TOTAL
    87,428       149,286          
CAPITALIZED LEASES INCLUDED IN DEBT TOTAL =$1,199
                       

Page 1